--------------------------------------------------------------------------------

Exhibit 10.3

 


 
 
WORLD FINANCIAL CAPITAL MASTER NOTE TRUST
 
 
Issuer
 
 
And
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
Indenture Trustee
 
 


 
 
SECOND AMENDED AND RESTATED
SERIES 2009-VFN INDENTURE SUPPLEMENT
 
 
Dated as of June 1, 2012
 
 


 
 


 




 
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I.
CREATION OF THE SERIES 2009-VFN NOTES

 
 
Section 1.1
Designation 
1

 
 
ARTICLE II.
DEFINITIONS

 
 
Section 2.1
Definitions 
2

 
 
ARTICLE III.
NOTEHOLDER SERVICING FEE

 
 
Section 3.1
Servicing Compensation 
19

 
 
ARTICLE IV.
VARIABLE FUNDING MECHANICS

 
 
Section 4.1
Variable Funding Mechanics 
19

 
 
ARTICLE V.
RIGHTS OF SERIES 2009-VFN NOTEHOLDERS AND ALLOCATION AND APPLICATION OF
COLLECTIONS

 
 
Section 5.1
Collections and Allocations 
22

 
Section 5.2
Determination of Monthly Interest 
25

 
Section 5.3
Determination of Class A Monthly Principal, Class M Monthly Principal, Class B
Monthly Principal and Class C Monthly Principal 
28

 
Section 5.4
Application of Available Finance Charge Collections and Available Principal
Collections 
29

 
Section 5.5
Investor Charge-Offs 
32

 
Section 5.6
Reallocated Principal Collections 
32

 
Section 5.7
Excess Finance Charge Collections 
32

 
Section 5.8
Shared Principal Collections 
33

 
Section 5.9
Certain Series Accounts 
33

 
Section 5.10
Cash Collateral Account 
34

 
Section 5.11
Investment Instructions 
35

 
Section 5.12
Determination of LIBOR 
35

 
 
ARTICLE VI.
DELIVERY OF SERIES 2009-VFN NOTES; DISTRIBUTIONS; REPORTS TO SERIES 2009-VFN
NOTEHOLDERS

 
 
Section 6.1
Delivery and Payment for the Series 2009-VFN Notes 
36

 
Section 6.2
Distributions 
36

 
Section 6.3
Reports and Statements to Series 2009-VFN Noteholders 
38

 
 
ARTICLE VII.
SERIES 2009-VFN EARLY AMORTIZATION EVENTS

 
 
Section 7.1
Series 2009-VFN Early Amortization Events 
38

 
 
ARTICLE VIII.
REDEMPTION OF SERIES 2009-VFN NOTES; SERIES TERMINATION

 
 
Section 8.1
Optional Redemption of Series 2009-VFN Notes; Final Distributions 
41

 
Section 8.2
Series Termination 
42

 

 
i

--------------------------------------------------------------------------------

 



 
 
ARTICLE IX.
MISCELLANEOUS PROVISIONS

 
 
Section 9.1
Ratification of Indenture; Amendments 
42

 
Section 9.2
Counterparts 
42

 
Section 9.4
Form of Delivery of the Series 2009-VFN Notes 
42

 
Section 9.5
GOVERNING LAW 
43

 
Section 9.6
Limitation of Liability 
43

 
Section 9.7
Rights of the Indenture Trustee 
43

 
Section 9.8
Additional Provisions. 
43

 
Section 9.9
No Petition 
44

 
Section 9.10
Additional Requirements for Registration of and Limitations on Transfer and
Exchange of Notes. 
44





EXHIBITS


EXHIBIT A-1              FORM OF CLASS A NOTE
EXHIBIT A-2              FORM OF CLASS M NOTE
EXHIBIT A-3              FORM OF CLASS B NOTE
EXHIBIT A-4              FORM OF CLASS C NOTE
EXHIBIT B                  FORM OF MONTHLY PAYMENT INSTRUCTIONS AND
   NOTIFICATION TO INDENTURE TRUSTEE
EXHIBIT C                  FORM OF MONTHLY NOTEHOLDERS’ STATEMENT
EXHIBIT D                  FORM OF MONTHLY SERVICER’S CERTIFICATE



 
ii

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED SERIES 2009-VFN INDENTURE SUPPLEMENT, dated as of
June 1, 2012 (the “Indenture Supplement”), between WORLD FINANCIAL CAPITAL
MASTER NOTE TRUST, a trust organized and existing under the laws of the State of
Delaware (herein, the “Issuer” or the “Trust”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity, but
solely as indenture trustee (herein, together with its successors in the trusts
thereunder as provided in the Indenture referred to below, the “Indenture
Trustee”) under the Master Indenture, dated as of September 29, 2008 (the
“Indenture”), between the Issuer and the Indenture Trustee (the Indenture,
together with this Indenture Supplement, the “Agreement”).
 
WHEREAS, the parties hereto are party to the Amended and Restated Series
2009-VFN Indenture Supplement, dated as of June 4, 2010, as amended by
Supplemental Indenture No. 1 to the Amended and Restated Series 2009-VFN
Indenture Supplement, dated as of June 3, 2011 (the “Existing Indenture
Supplement”).
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Existing Indenture Supplement is hereby amended and restated in its entirety as
follows and each party agrees as follows for the benefit of the other party and
the Series 2009-VFN  Noteholders:
 
Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes.  The Principal Terms of this Series are
set forth in this Indenture Supplement to the Indenture.
 
ARTICLE I.

 
Creation of the Series 2009-VFN Notes
 
Section 1.1                      Designation.
 
(a)           Pursuant to the Indenture and the Existing Indenture Supplement a
Series of Notes was issued known as “World Financial Capital Master Note Trust,
Series 2009-VFN” or the “Series 2009-VFN Notes.”  The Series 2009-VFN Notes were
issued in four Classes, known as the “Class A Series 2009-VFN Floating Rate
Asset Backed Notes,” the “Class M Series 2009-VFN Asset Backed Notes,” the
“Class B Series 2009-VFN Asset Backed Notes” and the “Class C Series 2009-VFN
Asset Backed Notes.” The Series 2009-VFN Notes shall be Variable Interests.
 
(b)           The Class A Notes may from time to time be divided into separate
ownership tranches (each a “Class A Ownership Tranche”) which shall be identical
in all respects, except for their respective Class A Maximum Principal Balances,
Class A Principal Balances and certain matters relating to the rate and payment
of interest.  The initial allocation of Class A Notes among Class A Ownership
Tranches shall be made, and reallocations among such Class A Ownership Tranches
or new Class A Ownership Tranches may be made, as provided in Section 4.1 of
this Indenture Supplement and the Class A Note Purchase Agreement.
 
(c)           The Class M Notes may from time to time be divided into separate
ownership tranches (each a “Class M Ownership Tranche”) which shall be identical
in all respects, except for their respective Class M Maximum Principal Balances,
Class M Principal Balances and
 

 
 

--------------------------------------------------------------------------------

 



 
certain matters relating to the rate and payment of interest.  The initial
allocation of Class M Notes among Class M Ownership Tranches shall be made, and
reallocations among such Class M Ownership Tranches or new Class M Ownership
Tranches may be made, as provided in Section 4.1 of this Indenture Supplement
and the Class M Note Purchase Agreement.
 
(d)           Series 2009-VFN shall be included in Group One and shall be a
Principal Sharing Series.  Series 2009-VFN shall be an Excess Allocation Series
with respect to Group One only.  Series 2009-VFN shall not be subordinated to
any other Series.
 
ARTICLE II.
 
Definitions
 
Section 2.1                      Definitions.
 
(a)           Whenever used in this Indenture Supplement, the following words
and phrases shall have the following meanings, and the definitions of such terms
are applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.
 
“Administrative Agent” means an “Administrative Agent” as defined in the Class A
Note Purchase Agreement or the Class M Note Purchase Agreement, as the context
requires.
 
“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.
 
“Aggregate Senior Purchase Limit” means the sum of the Class A Purchase Limit
and the Class M Purchase Limit.
 
“Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:
 
(a)      the numerator of which shall be equal to:
 
(i)  for Principal Collections during the Revolving Period and for Finance
Charge Collections and Default Amounts at any time, the Collateral Amount at the
end of the last day of the prior Monthly Period (or, in the case of the Monthly
Period in which the Closing Date occurs, on the Closing Date), less any
reductions to be made to the Collateral Amount on account of principal payments
to be made on the Distribution Date falling in the Monthly Period for which the
Allocation Percentage is being calculated; provided, however, that with respect
to any Monthly Period in which a Reset Date occurs as a result of a Class A
Incremental Funding, Class M Incremental Funding, Class B Incremental Funding,
Class C Incremental Funding or the issuance of a new Series, the numerator
determined pursuant to this clause (i) shall be (A) the Collateral Amount as of
the close of business on the later of the last day of the prior Monthly Period
or the preceding Reset Date, in each case less any reductions to be made to the
Collateral Amount on account of principal payments to be made
 

 
2

--------------------------------------------------------------------------------

 



 
on the Distribution Date falling in the Monthly Period for which the Allocation
Percentage is being calculated (to the extent not already subtracted in
determining the Collateral Amount), for the period from and including the first
day of the current Monthly Period or the preceding Reset Date, as applicable, to
but excluding such Reset Date and (B) the Collateral Amount as of the close of
business on such Reset Date, less any reductions to be made to the Collateral
Amount on account of principal payments to be made on the Distribution Date
falling in the Monthly Period for which the Allocation Percentage is being
calculated (to the extent not already subtracted in determining the Collateral
Amount), for the period from and including such Reset Date to the earlier of the
last day of such Monthly Period (in which case such period shall include such
day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date); or
 
(ii)  for Principal Collections during the Early Amortization Period and the
Controlled Amortization Period, the Collateral Amount at the end of the last day
of the Revolving Period, provided, however, that the Transferor may, by written
notice to the Indenture Trustee, the Servicer and the Rating Agencies, reduce
the numerator used for purposes of allocating Principal Collections to Series
2009-VFN at any time if (x) the Rating Agency Condition shall have been
satisfied with respect to such reduction and (y) the Transferor shall have
delivered to the Indenture Trustee an Officer’s Certificate to the effect, based
on the facts known to such officer at that time, in the reasonable belief of the
Transferor, such designation will not cause a Series 2009-VFN Early Amortization
Event or an event that, after the giving of notice or the lapse of time, would
cause a Series 2009-VFN Early Amortization Event to occur with respect to Series
2009-VFN; and
 
(b)      the denominator of which shall be the greater of (x) the Aggregate
Principal Receivables determined as of the close of business on the last day of
the prior Monthly Period and (y) the sum of the numerators used to calculate the
allocation percentages for allocations with respect to Finance Charge
Collections, Principal Collections or Default Amounts, as applicable, for all
outstanding Series on such date of determination provided, that if one or more
Reset Dates occur in a Monthly Period, the Allocation Percentage for the portion
of the Monthly Period falling on and after such Reset Date and prior to any
subsequent Reset Date will be recalculated for such period as of the close of
business on the subject Reset Date.
 
“Amendment Date” means June 1, 2012.
 
“Available Cash Collateral Amount” means with respect to any Transfer Date, an
amount equal to the lesser of (a) the amount on deposit in the Cash Collateral
Account (before giving effect to any deposit to, or withdrawal from, the Cash
Collateral Account made or to be made with respect to such date) and (b) the
Required Cash Collateral Amount for such Transfer Date.
 
“Available Finance Charge Collections” means, for any Monthly Period, an amount
equal to the sum of (a) the Investor Finance Charge Collections for such Monthly
Period, plus (b) the
 

 
3

--------------------------------------------------------------------------------

 



Excess Finance Charge Collections allocated to Series 2009-VFN for such Monthly
Period, plus (c) interest and earnings on funds on deposit in the Cash
Collateral Account which will be deposited into the Finance Charge Account on
the related Transfer Date to be treated as Available Finance Charge Collections
pursuant to subsection 5.10(b).
 
“Available Principal Collections” means, for any Monthly Period, an amount equal
to the sum of (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which pursuant to Section 5.6 are required to be applied on the
related Distribution Date, plus (c) any Shared Principal Collections with
respect to other Principal Sharing Series (including any amounts on deposit in
the Excess Funding Account that are allocated to Series 2009-VFN for application
as Shared Principal Collections), plus (d) the aggregate amount to be treated as
Available Principal Collections pursuant to clauses 5.4(a)(viii) and (ix) for
the related Distribution Date.
 
“Bankrupt Merchant” means any Merchant which fails generally to, or admits in
writing its inability to, pay its debts as they become due; or any Merchant for
which a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Merchant in
an involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days or any
of the actions sought in such proceeding shall occur; or any Merchant that
commences a voluntary case under any Debtor Relief Law, or such Merchant’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of a taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or any general
assignment for the benefit of creditors; or any Merchant or any Affiliate of
such Merchant shall have taken any corporate action in furtherance of any of the
foregoing actions with respect to such Merchant; provided, however, that a
Merchant for which a Chapter 11 Plan is confirmed under a Debtor Relief Law
shall no longer be a Bankrupt Merchant upon the occurrence of the Effective Date
of such Chapter 11 Plan.  For purposes of this definition, a Chapter 11 Plan
shall exclude a Chapter 11 Plan under which the Bankrupt Merchant liquidates all
of its assets and discontinues operations.  
 
 “Base Rate” means, as to any Monthly Period, the annualized percentage
equivalent of a fraction, the numerator of which is equal to the sum of the
Monthly Interest, any Class A Non-Use Fees and Class M Non-Use Fees payable
pursuant to clauses 5.4(a)(ii) and (v) and any Class A Additional Amounts and
Class M Additional Amounts payable pursuant to clauses 5.4(a)(i) through (vii)
each for the related Distribution Period, any Class B Additional Interest and
the Noteholder Servicing Fee with respect to such Monthly Period, and the
denominator of which is the Weighted Average Collateral Amount during such
Monthly Period.
 
“Cash Collateral Account” is defined in subsection 5.10(a).
 
“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of WFCB.
 

 
4

--------------------------------------------------------------------------------

 



“Chapter 11 Plan” means a plan proposed by a Bankrupt Merchant under and in
conformance with the provisions of Chapter 11 of Title 11 of the United States
Code for restructuring or reorganizing the business of the Bankrupt Merchant.
 
“Class A Additional Amounts” means Additional Amounts (as defined in the Class A
Note Purchase Agreement) payable to the Class A Noteholders pursuant to the
Class A Note Purchase Agreement.
 
“Class A Administrative Agents” means the “Administrative Agents” as defined  in
the Class A Note Purchase Agreement.
 
“Class A Breakage Payment” is defined in subsection 5.2(e).
 
“Class A Funding Tranche” is defined in subsection 5.2(a).
 
“Class A Incremental Funding” means any increase in the Class A Principal
Balance during the Revolving Period made pursuant to the Class A Note Purchase
Agreement and Section 4.1(a) hereof.
 
“Class A Incremental Principal Balance” means the amount of the increase in the
Class A Principal Balance occurring as a result of any Class A Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class A Noteholders pursuant to the Class A Note Purchase Agreement
with respect to such Class A Incremental Funding.
 
“Class A Maximum Principal Balance” means the “Maximum Class A Principal
Balance” (as defined in the Class A Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class A Note
Purchase Agreement.  As applied to any particular Class A Note, the “Class A
Maximum Principal Balance” means the portion of the overall Class A Maximum
Principal Balance represented by that Class A Note.
 
“Class A Monthly Interest” is defined in subsection 5.2(a).
 
“Class A Monthly Principal” is defined in subsection 5.3(a).
 
“Class A Non-Use Fee” means the Class A Non-Use Fee defined in the Class A Note
Purchase Agreement.
 
“Class A Note Purchase Agreement” means the Third Amended and Restated Note
Purchase Agreement, dated as of the Amendment Date, among Transferor, the
Issuer, the Servicer and the initial Class A Noteholders, as supplemented by the
various Fee Letters referred to (and defined) therein, and as the same may be
amended or otherwise modified from time to time. The Class A Note Purchase
Agreement is hereby designated a “Transaction Document” for all purposes of the
Agreement and this Indenture Supplement.
 
“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.
 

 
5

--------------------------------------------------------------------------------

 



“Class A Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1.
 
“Class A Ownership Group” means the “Ownership Group” defined in the Class A
Note Purchase Agreement.
 
“Class A Ownership Group Percentage” means the “Ownership Group Percentage”
defined in the Class A Note Purchase Agreement.
 
“Class A Ownership Tranche” is defined in subsection 1.1(b).
 
“Class A Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $     , plus (b) the aggregate amount of all Class A Incremental
Principal Balances for all Class A Incremental Fundings occurring after the
Amendment Date and on or prior to that Business Day, minus (c) the aggregate
amount of principal payments made to Class A Noteholders after the Amendment
Date and on or prior to such Business Day. As applied to any particular Class A
Note, the “Class A Principal Balance” means the portion of the overall Class A
Principal Balance represented by that Class A Note. The Class A Principal
Balance shall be allocated among the Class A Ownership Tranches as provided in
the Class A Note Purchase Agreement.
 
“Class A Pro Rata Percentage” means    %.
 
“Class A Purchase Limit” means the “Purchase Limit” defined in the Class A Note
Purchase Agreement.
 
“Class A Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amounts described in clauses 5.4(a)(i), (ii) and (iii) over
the sum of (a) Available Finance Charge Collections applied to pay such amount
pursuant to subsection 5.4(a) and (b) any amount withdrawn from the Cash
Collateral Account and applied to pay such amount pursuant to subsection
5.10(c).
 
“Class A Scheduled Final Payment Date” means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins.
 
“Class A Tranche Rate” means, for any Distribution Period, the Note Rate (as
defined in the Class A Note Purchase Agreement) for each Class A Ownership
Tranche (or any related Class A Funding Tranche).
 
“Class B Additional Interest” is defined in subsection 5.2(c).
 
“Class B Deficiency Amount” is defined in subsection 5.2(c).
 
“Class B Incremental Funding” means any increase in the Class B Principal
Balance during the Revolving Period made pursuant to the applicable Class B Note
Purchase Agreement.
 
“Class B Incremental Principal Balance” means the amount of the increase in the
Class B Principal Balance occurring as a result of any Class B Incremental
Funding, which amount shall
 

 
6

--------------------------------------------------------------------------------

 



equal the aggregate amount of the purchase prices paid by the Class B
Noteholders pursuant to the Class B Note Purchase Agreement with respect to such
Class B Incremental Funding.
 
“Class B Maximum Principal Balance” means the “Maximum Class B Principal
Balance” (as defined in the Class B Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class B Note
Purchase Agreement.  As applied to any particular Class B Note, the “Class B
Maximum Principal Balance” means the portion of the overall Class B Maximum
Principal Balance represented by that Class B Note.
 
“Class B Monthly Interest” is defined in subsection 5.2(c).
 
“Class B Monthly Principal” is defined in subsection 5.3(c).
 
“Class B Note Interest Rate” means 0.0%.
 
“Class B Note Purchase Agreement” means any of the Note Purchase Agreements,
entered into among WFCB, the Transferor and each party that purchases Class B
Notes from the Transferor.
 
“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.
 
“Class B Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-3.
 
“Class B Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $     , plus (b) the aggregate amount of all Class B Incremental
Principal Balances for all Class B Incremental Fundings occurring after the
Amendment Date and on or prior to that Business Day, minus (c) the aggregate
amount of principal payments made to Class B Noteholders after the Amendment
Date and on or prior to such date. As applied to any particular Class B Note,
the “Class B Principal Balance” means the portion of the overall Principal
Balance represented by that Class B Note.
 
“Class B Pro Rata Percentage” means      %.
 
“Class B Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(vi) over the sum of (a)
Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).
 
“Class C Additional Interest” is defined in subsection 5.2(d).
 
“Class C Deficiency Amount” is defined in subsection 5.2(d).
 
“Class C Incremental Funding” means any increase in the Class C Principal
Balance during the Revolving Period made pursuant to the Class C Note Purchase
Agreement.
 

 
7

--------------------------------------------------------------------------------

 



“Class C Incremental Principal Balance” means the amount of the increase in the
Class C Principal Balance occurring as a result of any Class C Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class C Noteholders pursuant to the Class C Note Purchase Agreement
with respect to such Class C Incremental Funding.
 
“Class C Maximum Principal Balance” means the “Maximum Class C Principal
Balance” (as defined in the Class C Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class C Note
Purchase Agreement.  As applied to any particular Class C Note, the “Class C
Maximum Principal Balance” means the portion of the overall Maximum Principal
Balance represented by that Class C Note.
 
“Class C Monthly Interest” is defined in subsection 5.2(d).
 
“Class C Monthly Principal” is defined in subsection 5.3(d).
 
“Class C Note Interest Rate” means 0.0%.
 
“Class C Note Purchase Agreement” means the Note Purchase Agreement, entered
into among WFCB, the Transferor and each party that purchases Class C Notes from
the Transferor.
 
“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.
 
“Class C Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-4.
 
“Class C Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $     , plus (b) the aggregate amount of all Class C Incremental
Principal Balances for all Class C Incremental Fundings occurring after the
Amendment Date and on or prior to that Business Day, minus (c) the aggregate
amount of principal payments made to Class C Noteholders after the Amendment
Date and on or prior to such date. As applied to any particular Class C Note,
the “Class C Principal Balance” means the portion of the overall Principal
Balance represented by that Class C Note.
 
“Class C Pro Rata Percentage” means      %.
 
“Class M Additional Amounts” means Additional Amounts (as defined in the Class M
Note Purchase Agreement) payable to the Class M Noteholders pursuant to the
Class M Note Purchase Agreement.
 
“Class M Administrative Agents” means the “Administrative Agents” as defined  in
the Class M Note Purchase Agreement.
 
“Class M Breakage Payment” is defined in subsection 5.2(f).
 
“Class M Funding Tranche” is defined in subsection 5.2(b).
 

 
8

--------------------------------------------------------------------------------

 



“Class M Incremental Funding” means any increase in the Class M Principal
Balance during the Revolving Period made pursuant to the applicable Class M Note
Purchase Agreement.
 
“Class M Incremental Principal Balance” means the amount of the increase in the
Class M Principal Balance occurring as a result of any Class M Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class M Noteholders pursuant to the Class M Note Purchase Agreement
with respect to such Class M Incremental Funding.
 
“Class M Maximum Principal Balance” means the “Maximum Class M Principal
Balance” (as defined in the Class M Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class M Note
Purchase Agreement.  As applied to any particular Class M Note, the “Class M
Maximum Principal Balance” means the portion of the overall Class M Maximum
Principal Balance represented by that Class M Note.
 
“Class M Monthly Interest” is defined in subsection 5.2(b).
 
“Class M Monthly Principal” is defined in subsection 5.3(b).
 
“Class M Non-Use Fee” means the Non-Use Fee defined in the Class M Note Purchase
Agreement.
 
“Class M Note Purchase Agreement” means the Second Amended and Restated Class M
Note Purchase Agreement, dated as of the Amendment Date, among Transferor, the
Issuer, the Servicer and the initial Class M Noteholders party thereto, as
supplemented by the various Fee Letters referred to (and defined) therein, and
as the same may be amended or otherwise modified from time to time. The Class M
Note Purchase Agreement is hereby designated a “Transaction Document” for all
purposes of the Agreement and this Indenture Supplement.
 
“Class M Noteholder” means the Person in whose name a Class M Note is registered
in the Note Register.
 
“Class M Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-2.
 
“Class M Ownership Group” means the “Ownership Group” defined in the Class M
Note Purchase Agreement.
 
“Class M Ownership Group Percentage” means the “Ownership Group Percentage”
defined in the Class M Note Purchase Agreement.
 
“Class M Ownership Tranche” is defined in subsection 1.1(c).
 
“Class M Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $      plus (b) the aggregate amount of all Class M Incremental
Principal Balances for all Class M Incremental Fundings occurring after the
Amendment Date and on or prior to that Business Day, minus (c) the aggregate
amount of principal payments made to Class M Noteholders after the Amendment
Date and on or prior to such date. As applied to any
 

 
9

--------------------------------------------------------------------------------

 



particular Class M Note, the “Class M Principal Balance” means the portion of
the overall Principal Balance represented by that Class M Note.
 
“Class M Pro Rata Percentage” means      %.
 
“Class M Purchase Limit” means the “Purchase Limit” defined in the Class M Note
Purchase Agreement.
 
“Class M Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clauses 5.4(a)(iv) and (v), over the sum
of (a) Available Finance Charge Collections applied to pay such amount pursuant
to subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral
Account and applied to pay such amount pursuant to subsection 5.10(c).
 
“Class M Scheduled Final Payment Date” means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins.
 
“Class M Tranche Rate” means, for any Distribution Period, the Class M Note Rate
(as defined in the Class M Note Purchase Agreement) for each Class M Ownership
Tranche (or any related Class M Funding Tranche).
 
“Closing Date” means September 28, 2009.
 
“Collateral Amount” means, as of any date of determination, an amount equal to
(a) the Note Principal Balance minus (b) the excess, if any, of the aggregate
amount of Investor Charge-Offs and Reallocated Principal Collections over the
reimbursement of such amounts pursuant to clause 5.4(a)(ix) prior to such date.
 
“Controlled Amortization Amount” means for any Transfer Date with respect to the
Controlled Amortization Period prior to the payment in full of the Note
Principal Balance, an amount equal to (a) the Note Principal Balance as of the
close of business on the last day of the Revolving Period divided by (b) twelve.
 
“Controlled Amortization Date” means the “Purchase Expiration Date” (as such
term is defined in the Class A Note Purchase Agreement).
 
“Controlled Amortization Period” means, unless a Series 2009-VFN Early
Amortization Event or a Trust Early Amortization Event shall have occurred prior
thereto, the period commencing at the close of business on the first Controlled
Amortization Date to occur (without being extended as provided in the applicable
Note Purchase Agreement) and ending on the earlier to occur of (a) the
commencement of the Early Amortization Period, and (b) the Series Termination
Date, provided that Transferor may, by 2 Business Days’ prior written notice to
the Indenture Trustee and each Series 2009-VFN Noteholder (and so long as the
Early Amortization Period has not begun), cause the Controlled Amortization
Period to begin on any date earlier than the one otherwise specified above.
 
“Controlled Amortization Shortfall” initially means zero and thereafter means,
with respect to any Monthly Period during the Controlled Amortization Period,
the excess, if any, of
 

 
10

--------------------------------------------------------------------------------

 



the Controlled Payment Amount for the previous Monthly Period over the sum of
the amount distributed pursuant to subsection 6.2(a) with respect to the Class A
Notes for the previous Monthly Period, the amount distributed pursuant to
subsection 6.2(b) with respect to the Class M Notes for the previous Monthly
Period, the amount distributed pursuant to subsection 6.2(c) with respect to the
Class B Notes for the previous Monthly Period and the amount distributed
pursuant to subsection 6.2(d) with respect to the Class C Notes for the previous
Monthly Period.
 
“Controlled Payment Amount” means, with respect to any Transfer Date, the sum of
(a) the Controlled Amortization Amount for such Transfer Date and (b) any
existing Controlled Amortization Shortfall.
 
“Day Count Fraction” means, as to any Class A Ownership Tranche (or Class A
Funding Tranche), any Class M Ownership Tranche or Class M Funding Tranche, any
Class B Note or any Class C Note for any Distribution Period, a fraction (a) the
numerator of which is the number of days in that Distribution Period (or, if
less, the number of days during that Distribution Period during which that
Class A Ownership Tranche, Class A Funding Tranche, Class M Ownership Tranche or
Class M Funding Tranche, Class B Note or Class C Note was outstanding, including
the first, but excluding the last, such day) and (b) the denominator of which is
the actual number of days in the related calendar year (or, if so specified in
the related Note Purchase Agreement, 360).
 
 “DBRS” means DBRS, Inc.
 
 “Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to WFCB or the Transferor) in such Defaulted Account on the
day it became a Defaulted Account.
 
“Defaulted Account” means an Account in which there are Defaulted Receivables.
 
“Designated LIBOR Page” means Reuters Screen LIBOR01 page or such other page as
may replace such page on that service or other service or services as may be
nominated by the British Bankers’ Association for the purpose of displaying
London interbank offered rates of U.S. dollar deposits.
 
“Designated Maturity” means, for any LIBOR Determination Date, one month.
 
“Dilution” means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund or billing error to an accountholder,
(b) because such Receivable was created in respect of merchandise which was
refused or returned by an accountholder or (c) for any other reason other than
receiving Collections therefor or charging off such amount as uncollectible.
 
“Distribution Account” is defined in subsection 5.9(a).
 
“Distribution Date” means November 16, 2009 and the 15th day of each calendar
month thereafter, or if such 15th day is not a Business Day, the next succeeding
Business Day.
 

 
11

--------------------------------------------------------------------------------

 



“Distribution Period” means, for any Distribution Date, the period from and
including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.
 
“Early Amortization Period” means the period commencing on the date on which a
Trust Early Amortization Event or a Series 2009-VFN Early Amortization Event is
deemed to occur and ending on the Series Termination Date.
 
“Eligible Investments” is defined in Annex A to the Indenture; provided that in
no event shall any Eligible Investment be an equity security or cause the Trust
to have any voting rights in respect of such Eligible Investment.
 
“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for such Monthly Period, minus the Base Rate for such
Monthly Period.
 
“Finance Charge Account” is defined in Section  5.9(a).
 
“Finance Charge Collections” means Collections of Finance Charge Receivables.
 
“Finance Charge Shortfall” is defined in Section 5.7.
 
“Fixed Allocation Period” means either a Controlled Amortization Period or an
Early Amortization Period.
 
“Group One” means Series 2009-VFN and each other Series specified in the related
Indenture Supplement to be included in Group One.
 
“Investor Charge-Offs” is defined in Section 5.5.
 
“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Allocation
Percentage on the day such Account became a Defaulted Account.
 
“Investor Finance Charge Collections” means, for any Monthly Period, an amount
equal to the aggregate amount of Finance Charge Collections (including Net
Recoveries treated as Finance Charge Collections) retained or deposited in the
Finance Charge Account for Series 2009-VFN pursuant to clause 5.1(b)(i) for such
Monthly Period.
 
“Investor Principal Collections” means, for any Monthly Period, an amount equal
to the aggregate amount of Principal Collections retained or deposited in the
Principal Account for Series 2009-VFN pursuant to clause 5.1(b)(ii) for such
Monthly Period.
 
“Investor Uncovered Dilution Amount” means an amount equal to the product of (x)
the Series Allocation Percentage for the related Monthly Period (determined on a
weighted average basis, if one or more Reset Dates occur during that Monthly
Period), times (y) the aggregate Dilutions occurring during that Monthly Period
as to which any deposit is required to be made to the Excess Funding Account
pursuant to subsection 3.8(a) of the Transfer and Servicing Agreement but has
not been made, provided that, to the extent the Transferor Amount is greater
 

 
12

--------------------------------------------------------------------------------

 



than zero at the time the deposit referred to in clause (y) is required to be
made, the Investor Uncovered Dilution Amount for such amount to be deposited
shall be deemed to be zero.
 
“LIBOR” means, for any Distribution Period, an interest rate per annum for each
Distribution Period determined by the Indenture Trustee in accordance with the
provisions of Section 5.12.
 
“LIBOR Determination Date” means (i) September 26, 2009 for the period from and
including the Closing Date through and including November 15, 2009 and (ii) the
second London Business Day prior to the commencement of the second and each
subsequent Distribution Period.
 
“London Business Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.
 
“Maximum Principal Balance” means the sum of (a) the Class A Maximum Principal
Balance, (b) the Class M Maximum Principal Balance, (c) the Class B Maximum
Principal Balance and (d) the Class C Maximum Principal Balance.
 
“Monthly Interest” means, for any Distribution Date, the sum of the Class A
Monthly Interest, the Class M Monthly Interest, the Class B Monthly Interest and
the Class C Monthly Interest for such Distribution Date.
 
“Monthly Period” means the period from and including the first day of the
calendar month preceding a related Distribution Date to and including the last
day of such calendar month; provided that the Monthly Period related to the
November 2009 Distribution Date shall mean the period from and including the
Closing Date to and including the last day of October 2009.
 
“Monthly Principal” means, on any Distribution Date, the sum of the Class A
Monthly Principal, the Class M Monthly Principal, the Class B Monthly Principal
and the Class C Monthly Principal with respect to such date.
 
“Monthly Principal Reallocation Amount” means, for any Monthly Period, an amount
equal to the sum of:
 
(a) the lesser of (i) the Class A Required Amount and (ii) the greater of (A)(x)
the sum of the Class M Principal Balance, the Class B Principal Balance and the
Class C Principal Balance minus (y) the sum of (I) the amount of unreimbursed
Investor Charge-Offs (after giving effect to Investor Charge-Offs for the
related Monthly Period) and (II) unreimbursed Reallocated Principal Collections
(as of the previous Distribution Date) and (B) zero; and
 
(b) the lesser of (i) the Class M Required Amount and (ii) the greater of (A)(x)
the sum of the Class B Principal Balance and the Class  C Principal Balance
minus (y) the sum of (I) the amount of unreimbursed Investor Charge-Offs (after
giving effect to Investor Charge-Offs for the related Monthly Period) and (II)
unreimbursed Reallocated Principal Collections (as of the previous Distribution
Date and as required in clause (a) above for the current Monthly Period) and (B)
zero; and
 

 
13

--------------------------------------------------------------------------------

 



(c) the lesser of (i) the Class B Required Amount and (ii) the greater of (A)(x)
the Class C Principal Balance minus (y) the sum of (I) the amount of
unreimbursed Investor Charge-Offs (after giving effect to Investor Charge-Offs
for the related Monthly Period) and (II) unreimbursed Reallocated Principal
Collections (as of the previous Distribution Date and as required in clauses (a)
and (b) above for the current Monthly Period) and (B) zero.
 
“Note Principal Balance” means, as of any Business Day, the sum of (a) the
Class A Principal Balance, (b) the Class M Principal Balance, (c) the Class B
Principal Balance and (d) the Class C Principal Balance.
 
“Note Purchase Agreements” means the Class A Note Purchase Agreement, the
Class M Note Purchase Agreement, the Class B Note Purchase Agreement and the
Class C Note Purchase Agreement.
 
“Noteholder Servicing Fee” is defined in Section 3.1.
 
“Optional Amortization Amount” is defined in subsection 4.1(b).
 
“Optional Amortization Date” is defined in subsection 4.1(b).
 
“Optional Amortization Notice” is defined in subsection 4.1(b).
 
“Percentage Allocation” is defined in subsection 5.1(b)(ii)(y).
 
“Portfolio Yield” means, for any Monthly Period, the annualized percentage
equivalent of a fraction, (a) the numerator of which is equal to (i) the
Available Finance Charge Collections (excluding any Excess Finance Charge
Collections), minus (ii) the Aggregate Investor Default Amount and the Investor
Uncovered Dilution Amount for such Monthly Period and (b) the denominator of
which is the Weighted Average Collateral Amount during such Monthly Period.
 
“Principal Account” is defined in subsection 5.9(a).
 
“Principal Collections” means Collections of Principal Receivables.
 
“Principal Shortfall” is defined in Section 5.8.
 
“Purchaser” means a “Purchaser” as defined in the Class A Note Purchase
Agreement or the Class M Note Purchase Agreement, as the context requires.
 
“Quarterly Excess Spread Percentage” means (a) with respect to the November 2009
Distribution Date, the Excess Spread Percentage for such Distribution Date, (b)
with respect to the December 2009 Distribution Date, the percentage equivalent
of a fraction the numerator of which is the sum of (i) the Excess Spread
Percentage for the November 2009 Distribution Date and (ii) the Excess Spread
Percentage with respect to the December 2009 Distribution Date and the
denominator of which is two, (c) with respect to the January 2010 Distribution
Date, the percentage equivalent of a fraction the numerator of which is the sum
of (i) the Excess Spread Percentage for the November 2009 Distribution Date (ii)
the Excess Spread Percentage with respect to the December 2009 Distribution Date
and (iii) the Excess Spread Percentage with
 

 
14

--------------------------------------------------------------------------------

 



respect to the January 2010 Distribution Date and the denominator of which is
three and (d) with respect to the February 2010 Distribution Date and each
Distribution Date thereafter, the percentage equivalent of a fraction the
numerator of which is the sum of the Excess Spread Percentages determined with
respect to such Distribution Date and the immediately preceding two Distribution
Dates and the denominator of which is three.
 
“Quarterly Payment Rate Percentage” means, with respect to any Distribution
Date, the percentage equivalent of a fraction, the numerator of which is the sum
of the Payment Rate Percentages determined with respect to such Distribution
Date and the immediately preceding two Distribution Dates, and the denominator
of which is three.  For purposes of the foregoing calculation, the “Payment Rate
Percentage” for any Distribution Date shall equal the percentage equivalent of a
faction, the numerator which is the aggregate Collections received during the
immediately preceding Monthly Period, and the denominator of which is the total
Principal Receivables held by the Trust as of the opening of business on the
first day of such immediately preceding Monthly Period.
 
“Rating Agency” means, with respect to the Class A Notes, the Class M Notes and
the Class B Notes, each of Fitch and DBRS.
 
“Rating Agency Condition” means, with respect to Series 2009-VFN and any action
subject to such condition, (i) if any Class of Series 2009-VFN Notes is  rated
by a Rating Agency designated for such Class other than Fitch, the notification
in writing by each Rating Agency (other than Fitch) to Servicer that such action
will not result in the Rating Agency reducing or withdrawing its then existing
rating of such Class of Series 2009-VFN Notes, (ii) if Fitch is a Rating Agency
for any Class of Series 2009-VFN Notes, 10 days’ prior written notice (or, if 10
days’ advance notice is impracticable, as much advance notice as is practicable)
to Fitch delivered electronically to notifications.abs@fitchratings.com and
(iii) if there are no Rating Agencies designated for any Class of Series
2009-VFN Notes, the consent of the holders of Series 2009-VFN Notes holding 66
2/3% of the Note Principal Balance of the Series 2009-VFN Notes which are not
rated by a Rating Agency.
 
“Reallocated Principal Collections” means, for any Transfer Date, Investor
Principal Collections applied in accordance with Section 5.6 in an amount not to
exceed the Monthly Principal Reallocation Amount for the related Monthly Period.
 
“Reassignment Amount” means, for any Transfer Date, after giving effect to any
deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2009-VFN
Noteholders, plus (iii) the amount of Class B Additional Interest, if any, for
the related Distribution Date and any Class B Additional Interest previously due
but not distributed to the Series 2009-VFN Noteholders on a prior Distribution
Date, plus (iv) the amount of Class C Additional Interest, if any, for the
related Distribution Date and any Class C Additional Interest previously due but
not distributed to the Series 2009-VFN Noteholders on a prior Distribution Date,
plus (v) the amount of Class A Non-Use Fees and Class M Non-Use Fees, if any,
for the related Distribution Date and any Class A Non-Use Fees and Class M
Non-Use Fees previously due but not distributed to the Series 2009-VFN
Noteholders on a prior Distribution Date, plus
 

 
15

--------------------------------------------------------------------------------

 



(vi) the amount of Class A Additional Amounts and Class M Additional Amounts, if
any, for the related Distribution Date and any Class A Additional Amounts and
Class M Additional Amounts previously due but not distributed to the Series
2009-VFN Noteholders on a prior Distribution Date.
 
“Record Date” means, for purposes of Series 2009-VFN with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.
 
“Reference Banks” means four major banks in the London interbank market selected
by the Servicer.
 
“Refinancing Date” is defined in subsection 4.1(c).
 
“Related Class A Ownership Group” means, with respect to any Administrative
Agent for, or any Purchaser in, a Class M Ownership Group, any Class A Ownership
Group that also includes such Administrative Agent or Purchaser.
 
“Related Class M Ownership Group” means, with respect to any Administrative
Agent for, or any Purchaser in, a Class A Ownership Group, any Class M Ownership
Group that also includes such Administrative Agent or Purchaser.
 
“Required Cash Collateral Amount” means, as of any Determination Date, an amount
equal to the excess of (i) the total Principal Receivables outstanding relating
to Bankrupt Merchants as of the end of the related Monthly Period over (ii) the
product of (A) 20.0% and (B) the total Principal Receivables as of the end of
the related Monthly Period.
 
“Required Cash Collateral Amount Trigger Date” means the date on which the
Required Cash Collateral Amount shall first become an amount greater than zero.
 
“Required Class B Principal Balance” means, as of any date of determination, the
product of the Class B Pro Rata Percentage times the Note Principal Balance.
 
“Required Class C Principal Balance” means, as of any date of determination, the
product of the Class C Pro Rata Percentage times the Note Principal Balance.
 
“Required Class M Principal Balance” means, as of any date of determination, the
product of the Class M Pro Rata Percentage times the Note Principal Balance.
 
“Required Draw Amount” is defined in subsection 5.10(c).
 
“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFN, 8.0%.
 
 “Reset Date” means:
 
(a)      each Addition Date relating to Supplemental Accounts;
 

 
16

--------------------------------------------------------------------------------

 



 
(b)      each Removal Date on which, if any Series of Notes has been paid in
full, Principal Receivables equal to the initial Collateral Amount or initial
principal balance for that Series are removed from the Issuer;
 
(c)      each date on which there is an increase in the outstanding balance of
any Variable Interest; and
 
(d)      each date on which a new Series or Class of Notes is issued.
 
“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the day the Early Amortization Period commences.
 
“Series 2009-VFN” means the Series of Notes the terms of which are specified in
this Indenture Supplement.
 
“Series 2009-VFN Early Amortization Event” is defined in Section 7.1.
 
“Series 2009-VFN Note” means a Class A Note, a Class M Note, a Class B Note or a
Class C Note.
 
“Series 2009-VFN Noteholder” means a Class A Noteholder, a Class M Noteholder, a
Class B Noteholder or a Class C Noteholder.
 
“Series Account” means, (a) with respect to Series 2009-VFN, the Finance Charge
Account, the Principal Account, the Distribution Account and the Cash Collateral
Account, and (b) with respect to any other Series, the “Series Accounts” for
such Series as specified in the Indenture and the applicable Indenture
Supplement for such Series.
 
“Series Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Allocation
Percentage for Finance Charge Collections for that Monthly Period and the
denominator of which is the sum of the Allocation Percentage for Finance Charge
Receivables for all outstanding Series on such date of determination; provided
that if one or more Reset Dates occur in a Monthly Period, the Series Allocation
Percentages for the portion of the Monthly Period falling on and after each such
Reset Date and prior to any subsequent Reset Date will be determined using a
denominator which is equal to the sum of the numerators used in determining the
Allocation Percentage for Finance Charge Receivables for all outstanding Series
as of the close of business on the subject Reset Date.
 
“Series Servicing Fee Percentage” means 2.0% per annum.
 
“Series Termination Date” means the earliest to occur of (a) the Distribution
Date falling in a Fixed Allocation Period on which the Collateral Amount is paid
in full, (b) the termination of the Trust pursuant to the Agreement, (c) the
Distribution Date on or closest to the date falling 46 months after the
commencement of the Early Amortization Period and (d) the Distribution Date on
or closest to the date falling 58 months after the commencement of the
Controlled Amortization Period.
 

 
17

--------------------------------------------------------------------------------

 



“Specified Transferor Amount” means, as of any date of determination, the
Minimum Transferor Amount as of such date of determination.
 
“Target Amount” is defined in clause 5.1(b)(i).
 
“Transfer” means any sale, transfer, assignment, exchange, participation,
pledge, hypothecation, rehypothecation, or other grant of a security interest in
or disposition of, a Note.
 
“Weighted Average Class A Principal Balance” means, as to any Class A Ownership
Tranche (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Principal Balance allocated
to that Class A Ownership Tranche (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class A Ownership Tranche or Class A Funding Tranche
was outstanding).
 
“Weighted Average Class M Principal Balance” means, as to any Class M Ownership
Tranche (or Class M Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class M Principal Balance allocated
to that Class M Ownership Tranche (or Class M Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class M Ownership Tranche or Class M Funding Tranche
was outstanding).
 
“Weighted Average Collateral Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Collateral Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.
 
(b)           Each capitalized term defined herein shall relate to the Series
2009-VFN Notes and no other Series of Notes issued by the Trust, unless the
context otherwise requires.  All capitalized terms used herein and not otherwise
defined herein have the meanings ascribed to them in Annex A to the Indenture,
or, if not defined therein, in the Class Note Purchase Agreements or the Class M
Note Purchase Agreement, as the context may require.
 
(c)           The interpretive rules specified in Section 1.2 of the Indenture
also apply to this Indenture Supplement.  If any term or provision contained
herein shall conflict with or be inconsistent with any term or provision
contained in the Indenture, the terms and provisions of this Indenture
Supplement shall be controlling.
 
ARTICLE III.

 
Noteholder Servicing Fee
 
Section 3.1                      Servicing Compensation.  The share of the
Servicing Fee allocable to Series 2009-VFN for any Transfer Date (the
“Noteholder Servicing Fee”) shall be equal to one-twelfth of the product of (a)
the Series Servicing Fee Percentage and (b) the Weighted Average Collateral
Amount for the preceding Monthly Period; provided, however, that with respect to
the first Transfer Date, the Noteholder Servicing Fee shall instead equal 33/360
of such product.
 

 
18

--------------------------------------------------------------------------------

 



 
The remainder of the Servicing Fee shall be paid by the holders of the
Transferor Interest or the noteholders of other Series (as provided in the
related Indenture Supplements), and in no event shall the Trust, the Indenture
Trustee or the Series 2009-VFN Noteholders be liable for the share of the
Servicing Fee to be paid by the holders of the Transferor Interest or the
noteholders of any other Series.
 
ARTICLE IV.
 
Variable Funding Mechanics
 
Section 4.1                      Variable Funding Mechanics
 
(a)           Class A Incremental Fundings.  From time to time during the
Revolving Period, Transferor and Servicer may notify one or more Class A
Administrative Agents that a Class A Incremental Funding will occur, subject to
the conditions of the Class A Note Purchase Agreement, with respect to the
related Class A Ownership Group(s) on the next or any subsequent Business Day by
delivering a Notice of Incremental Funding (as defined in the Class A Note
Purchase Agreement) executed by Transferor and Servicer to the Class A
Administrative Agent for each such Class A Ownership Group, specifying the
amount of such Class A Incremental Funding and the Business Day upon which such
Class A Incremental Funding is to occur. The amount of Class A Incremental
Funding allocated to each Class A Ownership Group, together with the amount of
the Class M Incremental Funding allocated to the Related Class M Ownership Group
to be made on the same date, shall be a minimum amount of $1,000,000 or a higher
integral multiple thereof for each Class A Ownership Group and the Related Class
M Ownership Group, except that a Class A Incremental Funding may be requested in
the entire remaining Class A Purchase Limit of the related Class A Ownership
Group. Upon any Class A Incremental Funding, the Class A Principal Balance, the
Collateral Amount, the Note Principal Balance and the Allocation Percentage
shall increase as provided herein.  For each Class A Incremental Funding, the
Class A Principal Balance shall increase in an amount equal to the Class A
Incremental Principal Balance.  The increase in the Class A Principal Balance
shall be allocated to the Class A Notes held by the Class A Noteholders from
which purchase prices were received in connection with the Class A Incremental
Funding in proportion to the amount of such purchase prices received.
 
(b)           Optional Amortization.  On any Business Day in the Revolving
Period or the Controlled Amortization Period, Transferor may cause Servicer to
provide notice to the Indenture Trustee, the Class B Noteholders, the Class C
Noteholders,  the Class A Administrative Agents for affected Class A Ownership
Groups and the Class M Administrative Agents for affected Class M Ownership
Groups (an “Optional Amortization Notice”) at least two Business Days prior to
any Business Day (the “Optional Amortization Date”) stating its intention to
cause a full or partial amortization of the Class A Notes, the Class M Notes,
the Class B Notes and the Class C Notes with Available Principal Collections on
the Optional Amortization Date, in full or in part, in an amount (the “Optional
Amortization Amount”), which shall be allocated among the Class A Notes, the
Class M Notes, the Class B Notes and the Class C Notes, based on the Class A Pro
Rata Percentage, the Class M Pro Rata Percentage, the Class B Pro Rata
Percentage and the Class C Pro Rata Percentage, respectively.  The portion of
the Optional Amortization Amount allocated to any Class A Ownership Group and
the Related Class M
 

 
19

--------------------------------------------------------------------------------

 



 
Ownership Group shall be in an aggregate amount not less than $1,000,000 or a
higher integral multiple thereof, except that the Optional Amortization Amount
allocated to any Class A Ownership Group may equal the entire Principal Balance
of the related Class A Note for such Class A Ownership Group and that the
Optional Amortization Amount allocated to any Class M Ownership Group may equal
the entire Principal Balance of the related Class M Note for such Class M
Ownership Group. The Optional Amortization Notice shall state the Optional
Amortization Date, the Optional Amortization Amount and the allocation of such
Optional Amortization Amount among the various Classes, Class A Ownership Groups
and Class M Ownership Groups; provided that if the Administrative Agent for, or
any Purchaser in, a Class A Ownership Group to which a portion of the Optional
Amortization Amount is allocated is also the Administrative Agent for, or a
Purchaser in, a Related Class M Ownership Group, then a corresponding portion of
the Optional Amortization Amount must be allocated to the Related Class M
Ownership Group so that the proportion of the Class A Principal Amount funded by
such Class A Ownership Group to the Class M Principal Balance funded by the
Related Class M Ownership Group would not change as a result of the allocation
of the Optional Amortization Amount.  The Optional Amortization Amount shall be
paid from Shared Principal Collections pursuant to Section 5.8.  Accrued
interest and any Class A Additional Amounts, payable to each affected Class A
Ownership Group shall be payable on the first Distribution Date on or after the
related Optional Amortization Date.  Accrued interest and any Class M Additional
Amounts, payable to each affected Class M Ownership Group shall be payable on
the first Distribution Date on or after the related Optional Amortization
Date.  On the Business Day prior to each Optional Amortization Date, Servicer
shall instruct the Indenture Trustee in writing (which writing shall be
substantially in the form of Exhibit B) to withdraw from the Collection Account
and deposit in the Distribution Account, to the extent of the available funds
held therein as Shared Principal Collections pursuant to Section 5.8, an amount
sufficient to pay the Optional Amortization Amount on that Optional Amortization
Date, and the Indenture Trustee, acting in accordance with such instructions,
shall on such Business Day make such withdrawal and deposit.
 
(c)           Refinanced Optional Amortization.  On any Business Day in the
Revolving Period or the Controlled Amortization Period, Transferor may, with the
consent of each affected Series 2009-VFN Noteholder, cause Servicer to provide
notice to the Indenture Trustee and all of the Series 2009-VFN Noteholders at
least five Business Days prior to any Business Day (the “Refinancing Date”)
stating its intention to cause the Series 2009-VFN Notes to be prepaid in full
or in part on the Refinancing Date by causing all or a portion of the Collateral
Amount to be conveyed to one or more Persons (who may be the Noteholders of a
new Series issued substantially contemporaneously with such prepayment) for a
cash purchase price in an amount equal to the sum of (i) the Collateral Amount
(or the portion thereof that is being conveyed), plus (ii) accrued and unpaid
interest on the Collateral Amount (or the portion thereof that is being
conveyed) through the Refinancing Date, plus (iii) any accrued and unpaid
Class A Non-Use Fees, Class M Non-Use Fees, Class A Additional Amounts and Class
M Additional Amounts in respect of the Collateral Amount (or portion thereof
that is being conveyed) through the Refinancing Date. In the case of any such
conveyance, the purchase price shall be deposited in the Collection Account and
shall be distributed to the applicable Series 2009-VFN Noteholders on a pro rata
basis in accordance with the Class A Pro Rata Percentage, Class M Pro Rata
Percentage, Class B Pro Rata Percentage and Class C Pro Rata Percentage and,
with respect to the Class A Notes, based on the Class A Ownership Group
Percentage for each Class A
 

 
20

--------------------------------------------------------------------------------

 



 
Ownership Group and with respect to the Class M Notes, based on the Class A
Ownership Group Percentage for each Class M Ownership Group, on the Refinancing
Date in accordance with the terms of this Indenture Supplement and the
Indenture; provided that after giving effect to such conveyance and application
of the purchase price (i) the Class M Principal Balance shall not be less than
the Required Class M Principal Balance, (ii) the Class B Principal Balance shall
not be less than the Required Class B Principal Balance, and (iii) the Class C
Principal Balance shall not be less than the Required Class C Principal Balance.
 
(d)           Class M Incremental Fundings.  From time to time during the
Revolving Period, Transferor and Servicer may notify one or more Class M
Administrative Agents that a Class M Incremental Funding will occur, subject to
the conditions of the Class M Note Purchase Agreement, with respect to the
related Class M Ownership Group(s) on the next or any subsequent Business Day by
delivering a Notice of Incremental Funding (as defined in the Class M Note
Purchase Agreement) executed by Transferor and Servicer to the Class M
Administrative Agent for each such Class M Ownership Group, specifying the
amount of such Class M Incremental Funding and the Business Day upon which such
Class M Incremental Funding is to occur. The amount of Class M Incremental
Funding allocated to each Class M Ownership Group, together with the amount of
the Class A Incremental Funding allocated to the related Class A Ownership Group
to be made on the same date, shall be a minimum amount of $1,000,000 or a higher
integral multiple thereof for each Class M Ownership Group and the Related Class
A Ownership Group, except that a Class M Incremental Funding may be requested in
the entire remaining Class M Purchase Limit of the Related Class M Ownership
Group. Upon any Class M Incremental Funding, the Class M Principal Balance, the
Collateral Amount, the Note Principal Balance and the Allocation Percentage
shall increase as provided herein.  For each Class M Incremental Funding, the
Class M Principal Balance shall increase in an amount equal to the Class M
Incremental Principal Balance.  The increase in the Class M Principal Balance
shall be allocated to the Class M Notes held by the Class M Noteholders from
which purchase prices were received in connection with the Class M Incremental
Funding in proportion to the amount of such purchase prices received.
 
(e)           Class B Incremental Fundings.  From time to time during the
Revolving Period, Transferor and Servicer may, to the extent permitted by the
applicable Class B Note Purchase Agreement, notify the Class B Noteholders that
a Class B Incremental Funding will occur, subject to the conditions, if any, of
the applicable Class B Note Purchase Agreements, on any Business Day by
delivering a Notice of Class B Incremental Funding (as defined in the applicable
Class B Note Purchase Agreement) executed by Transferor and Servicer to the
Class B Interest Holder, specifying the amount of such Class B Incremental
Funding and the Business Day upon which such Incremental Funding is to occur
(which shall fall at least three Business Days after the date of such
Notice).  Upon any Class B Incremental Funding, the Class B Principal Balance,
the Collateral Amount, the Note Principal Balance and the Allocation Percentage
shall increase as provided herein.
 
(f)           Class C Incremental Fundings.  From time to time during the
Revolving Period, Transferor and Servicer may, to the extent permitted by the
Class C Note Purchase Agreement, notify the Class C Noteholders that a Class C
Incremental Funding will occur, subject to the conditions, if any, of the
Class C Note Purchase Agreement, on any Business Day by delivering a Notice of
Class C Incremental Funding (as defined in the Class C Note Purchase Agreement)
 

 
21

--------------------------------------------------------------------------------

 



 
executed by Transferor and Servicer to the Class C Noteholder, specifying the
amount of such Class C Incremental Funding and the Business Day upon which such
Class C Incremental Funding is to occur (which shall fall at least three
Business Days after the date of such notice).  Upon any Class C Incremental
Funding, the Class C Principal Balance, the Collateral Amount, the Note
Principal Balance and the Allocation Percentage shall increase as provided
herein.
 
ARTICLE V.

 
Rights of Series 2009-VFN Noteholders and Allocation and Application of
Collections
 
Section 5.1                      Collections and Allocations
 
(a)           Allocations.  Finance Charge Collections, Principal Collections
and Defaulted Receivables allocated to Series 2009-VFN pursuant to Article VIII
of the Indenture shall be allocated and distributed as set forth in this
Article.
 
(b)           Allocations to the Series 2009-VFN Noteholders.  The Servicer
shall on the Date of Processing, allocate to the Series 2009-VFN Noteholders the
following amounts as set forth below:
 
(i)           Allocations of Finance Charge Collections. The Servicer shall
allocate to the Series 2009-VFN Noteholders an amount equal to the product of
(A) the Allocation Percentage and (B) the aggregate Finance Charge Collections
processed on such Date of Processing and shall deposit such amount into the
Finance Charge Account, provided that, with respect to each Monthly Period
falling in the Revolving Period (and with respect to that portion of each
Monthly Period in the Controlled Amortization Period falling on or after the day
on which Collections of Principal Receivables equal to the Controlled
Amortization Amount have been allocated pursuant to clause 5.1(b)(ii)), so long
as the Available Cash Collateral Amount is not less than the Required Cash
Collateral Amount on such Date of Processing, Collections of Finance Charge
Receivables shall be transferred into the Finance Charge Account only until such
time as the aggregate amount so deposited equals the product of (x) 1.5 and (y)
the sum (the “Target Amount”) of (A) the Monthly Interest for the related
Distribution Date, (B) the Class A Non-Use Fee and Class M Non-Use Fee, if any,
(C) the Class A Additional Amounts and the Class M Additional Amounts, if any,
(D)  if WFCB is not the Servicer, the Noteholder Servicing Fee (and if WFCB is
the Servicer, then amounts that otherwise would have been transferred into the
Finance Charge Account pursuant to this clause (D) shall instead by returned to
WFCB as payment of the Noteholder Servicing Fee), (E) any amount required to be
deposited in the Cash Collateral Account on the related Transfer Date and (F)
the sum of the Investor Default Amounts for the prior Monthly Period and any
Investor Uncovered Dilution Amount for the prior Monthly Period; provided
further, that, notwithstanding the preceding proviso, if on any Business Day the
Servicer determines that the Target Amount for a Monthly Period exceeds the
Target Amount for that Monthly Period as previously calculated by Servicer, then
(x) Servicer shall (on the same Business Day) inform Transferor of such
determination, and (y) within two Business Days of receiving such notice
Transferor shall deposit into the Finance Charge Account funds in an amount
equal to the amount of Collections of Finance Charge
 

 
22

--------------------------------------------------------------------------------

 



 
Receivables allocated to the Noteholders for that Monthly Period but not
deposited into the Finance Charge Account due to the operation of the preceding
proviso (but not in excess of the amount required so that the aggregate amount
deposited for the subject Monthly Period equals the Target Amount); and
provided, further, if on any Transfer Date the Transferor Amount is less than
zero after giving effect to all transfers and deposits on that Transfer Date,
Transferor shall, on that Transfer Date, deposit into the Principal Account
funds in an amount equal to the amounts of Available Finance Charge Collections
that are required to be treated as Available Principal Collections pursuant to
clause 5.4(a)(viii) and (ix) but are not available from funds in the Finance
Charge Account as a result of the operation of second preceding proviso.
 
With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited to deposits up to
1.5 times the Target Amount in accordance with clause (i) above, notwithstanding
such limitation and notwithstanding the provisions of Section 8.4(a) of the
Indenture: (1) Reallocated Principal Collections for the related Transfer Date
shall be calculated as if the full amount of Finance Charge Collections
allocated to the Noteholders during that Monthly Period had been deposited in
the Finance Charge Account and applied on such Transfer Date in accordance with
subsection 5.4(a); and (2) Collections of Finance Charge Receivables released to
Transferor pursuant to such Section 5.1(b)(i) shall be deemed, for purposes of
all calculations under this Indenture Supplement, to have been retained in the
Finance Charge Account and applied to the items specified in subsections 5.4(a)
to which such amounts would have been applied (and in the priority in which they
would have been applied) had such amounts been available in the Finance Charge
Account on such Transfer Date.  To avoid doubt, the calculations referred to in
the preceding clause (2) include the calculations required by clause (b) of the
definition of Collateral Amount and by the definition of Portfolio Yield.
 
(ii)           Allocations of Principal Collections.  The Servicer shall
allocate to the Series 2009-VFN Noteholders the following amounts as set forth
below:
 
(x)           Allocations During the Revolving Period.
 
(1)           During the Revolving Period an amount equal to the product of the
Allocation Percentage and the aggregate amount of Principal Collections
processed on such Date of Processing, shall be allocated to the Series 2009-VFN
Noteholders and first, if any other Principal Sharing Series is outstanding and
in its accumulation period or amortization period, retained in the Principal
Account for application, to the extent necessary, as Optional Amortization
Amounts or as Shared Principal Collections for other Principal Sharing Series on
the related Distribution Date, second, deposited in the Excess Funding Account
to the extent necessary so that the Transferor Amount is not less than the
Minimum Transferor Amount and third, paid to the holders of the Transferor
Interest.
 
(2)           With respect to each Monthly Period falling in the Revolving
Period, to the extent that Collections of Principal Receivables allocated to the
Series 2009-VFN Noteholders pursuant to this clause 5.1(b)(ii) are paid to
Transferor, Transferor shall make an amount equal to the Reallocated Principal
 

 
23

--------------------------------------------------------------------------------

 



Collections for the related Transfer Date available on that Transfer Date for
application in accordance with Section 5.6.
 
(y)           Allocations During the Controlled Amortization Period.  During the
Controlled Amortization Period an amount equal to the product of the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing (the product for any such date is hereinafter referred to as
a “Percentage Allocation”) shall be allocated to the Series 2009-VFN Noteholders
and transferred to the Principal Account until applied as provided herein;
provided, however, that if the sum of such Percentage Allocation and all
preceding Percentage Allocations with respect to the same Monthly Period exceeds
the Controlled Payment Amount during the Controlled Amortization Period for the
related Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second, deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Minimum Transferor
Amount and third, paid to the holders of the Transferor Interest.
 
(z)           Allocations During the Early Amortization Period.  During the
Early Amortization Period, an amount equal to the product of  the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing shall be allocated to the 2009-VFN Noteholders and
transferred to the Principal Account until applied as provided herein; provided,
however, that after the date on which an amount of such Principal Collections
equal to the Note Principal Balance has been deposited into the Principal
Account such amount shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Minimum Transferor
Amount and third paid to the holders of the Transferor Interest.
 
(c)           During any period when Servicer is permitted by Section 8.4 of the
Indenture to make a single monthly deposit to the Collection Account, amounts
allocated to the Noteholders pursuant to Sections 5.1(a) and (b) with respect to
any Monthly Period need not be deposited into the Collection Account or any
Series Account prior to the related Transfer Date, and, when so deposited, (x)
may be deposited net of any amounts required to be distributed to Transferor
and, if WFCB is Servicer, to Servicer, and (y) shall be deposited into the
Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFN pursuant to Section 8.5 of the Indenture)).
 

 
24

--------------------------------------------------------------------------------

 



 
(d)           On any date, Servicer may direct the Indenture Trustee to withdraw
from the Collection Account or any Series Account any amounts inadvertently
deposited in such account that should have not been so deposited.
 
Section 5.2                      Determination of Monthly Interest.
 
(a)           Pursuant to the Class A Note Purchase Agreement, certain Class A
Ownership Tranches may from time to time be divided into one or more
subdivisions (each, as further specified in the Class A Note Purchase Agreement,
a “Class A Funding Tranche”) which will accrue interest on different bases.  The
amount of monthly interest (“Class A Monthly Interest”) distributable from the
Distribution Account with respect to the Class A Notes on any Distribution Date
shall be an amount equal to the aggregate amount of interest that accrued over
that Distribution Period on each Class A Funding Tranche (plus the aggregate
amount of interest that accrued over any prior Distribution Period on any
Class A Funding Tranche and has not yet been paid, plus additional interest (to
the extent permitted by law) on such overdue amounts at the weighted average
interest rate applicable to the related Class A Ownership Tranche during that
Distribution Period, and minus any overpayment of interest on the prior
Distribution Date as a result of the estimation referred to below), all as
determined by Servicer on the related Determination Date. For purposes of such
determination, Servicer shall rely upon information provided by the various
Class A Administrative Agents pursuant to the Class A Note Purchase Agreement
including estimates of the interest to accrue on any Class A Funding Tranche
through the related Distribution Date. The interest accrued on any Class A
Ownership Tranche (or related Class A Funding Tranche) for any Distribution
Period shall be determined using the applicable Class A Tranche Rate and shall
equal the product of (x) the Weighted Average Class A Principal Balance for that
Class A Ownership Tranche (or Class A Funding Tranche), (y) the applicable
Class A Tranche Rate and (z) the applicable Day Count Fraction.
 
(b)           Pursuant to the Class M Note Purchase Agreement, certain Class M
Ownership Tranches may from time to time be divided into one or more
subdivisions (each, as further specified in the Class M Note Purchase Agreement,
a “Class M Funding Tranche”) which will accrue interest on different bases.  The
amount of monthly interest (“Class M Monthly Interest”) distributable from the
Distribution Account with respect to the Class M Notes on any Distribution Date
shall be an amount equal to the aggregate amount of interest that accrued over
that Distribution Period on each Class M Funding Tranche (plus the aggregate
amount of interest that accrued over any prior Distribution Period on any
Class M Funding Tranche and has not yet been paid, plus additional interest (to
the extent permitted by law) on such overdue amounts at the weighted average
interest rate applicable to the related Class M Ownership Tranche during that
Distribution Period, and minus any overpayment of interest on the prior
Distribution Date as a result of the estimation referred to below), all as
determined by Servicer on the related Determination Date. For purposes of such
determination, Servicer shall rely upon information provided by the various
Class M Administrative Agents pursuant to the Class M Note Purchase Agreement
including estimates of the interest to accrue on any Class M Funding Tranche
through the related Distribution Date. The interest accrued on any Class M
Ownership Tranche (or related Class M Funding Tranche) for any Distribution
Period shall be determined using the applicable Class M Tranche Rate and shall
equal the product of (x) the Weighted Average Class M Principal Balance for that
Class M Ownership Tranche (or Class M Funding Tranche), (y) the applicable
Class M Tranche Rate and (z) the applicable Day Count Fraction.
 

 
25

--------------------------------------------------------------------------------

 



 
(c)           The amount of monthly interest (“Class B Monthly Interest”)
distributable from the Distribution Account with respect to the Class B Notes on
any Distribution Date shall be an amount equal to the product of (i) (A) a
fraction, the numerator of which is the actual number of days in the related
Distribution Period and the denominator of which is 360, times (B) the Class B
Note Interest Rate in effect with respect to the related Distribution Period and
(ii) the average Class B Principal Balance outstanding during the preceding
Monthly Period.
 
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class B Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class B Deficiency Amount is fully paid, an
additional amount (“Class B Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class B Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class B Deficiency Amount (or the portion thereof which has
not been paid to the Class B Noteholders) shall be payable as provided herein
with respect to the Class B Notes.  Notwithstanding anything to the contrary
herein, Class B Additional Interest shall be payable or distributed to the
Class B Noteholders only to the extent permitted by applicable law.
 
(d)           The amount of monthly interest (“Class C Monthly Interest”)
distributable from the Distribution Account with respect to the Class C Notes on
any Distribution Date shall be an amount equal to the product of (i) (A) a
fraction, the numerator of which is the actual number of days in the related
Distribution Period and the denominator of which is 360, times (B) the Class C
Note Interest Rate in effect with respect to the related Distribution Period and
(ii) the average Class C Principal Balance outstanding during the preceding
Monthly Period.
 
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class C Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(d) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class C Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class C Deficiency Amount is fully paid, an
additional amount (“Class C Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class C Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class C Deficiency Amount (or the portion thereof which has
not been paid to the Class C Noteholders) shall be payable as provided herein
with respect to the Class C Notes.  Notwithstanding anything to the contrary
herein, Class C Additional Interest shall be payable or distributed to the
Class C Noteholders only to the extent permitted by applicable law.
 
(e)           If any distribution of principal is made with respect to any
Class A Funding Tranche funded through the issuance of commercial paper notes or
accruing interest based on LIBOR other than on (i) the day on which the related
funding source, to the extent subject to a contracted maturity date, matures or
(ii) a Distribution Date, or if the Class A Principal Balance of any Class A
Ownership Tranche is reduced by an Optional Amortization Amount in an
 

 
26

--------------------------------------------------------------------------------

 



 
amount greater than the amount (if any) specified in the Class A Note Purchase
Agreement with respect to that Class A Ownership Tranche without the applicable
number (as specified in the Class A Note Purchase Agreement) of Business Days’
prior notice to the affected Series 2009-VFN Noteholder, and in either case
(i) the interest paid by the Class A Noteholder holding that Class A Funding
Tranche to providers of funds to it to fund that Class A Funding Tranche exceeds
(ii) returns earned by that Class A Noteholder through the related Distribution
Date (or, if earlier, the maturity date for the related funding source) by
redeployment of such funds in highly rated short-term money market instruments,
then, upon written notice (which notice shall be signed by an officer of that
Class A Noteholder with knowledge of and responsibility for such matters and
shall set forth in reasonable detail the basis for requesting the amounts) from
such Class A Noteholder to Servicer, such Class A Noteholder shall be entitled
to receive additional amounts in the amount of such excess (each, a “Class A
Breakage Payment”) on the Distribution Date on or after the date such
distribution of principal is made with respect to that Class A Funding Tranche,
so long as such written notice is received not later than noon, New York City
time, on the Transfer Date related to such Distribution Date. For purposes of
calculations under this paragraph, any payment received by a Class A Noteholder
later than noon, New York City time, on any day shall be deemed to have been
received on the next day.
 
(f)           If any distribution of principal is made with respect to any
Class M Funding Tranche funded through the issuance of commercial paper notes or
accruing interest based on LIBOR other than on (i) the day on which the related
funding source, to the extent subject to a contracted maturity date, matures or
(ii) a Distribution Date, or if the Class M Principal Balance of any Class M
Ownership Tranche is reduced by an Optional Amortization Amount in an amount
greater than the amount (if any) specified in the Class M Note Purchase
Agreement with respect to that Class M Ownership Tranche without the applicable
number (as specified in the Class M Note Purchase Agreement) of Business Days’
prior notice to the affected Series 2009-VFN Noteholder, and in either case
(i) the interest paid by the Class M Noteholder holding that Class M Funding
Tranche to providers of funds to it to fund that Class M Funding Tranche exceeds
(ii) returns earned by that Class M Noteholder through the related Distribution
Date (or, if earlier, the maturity date for the related funding source) by
redeployment of such funds in highly rated short-term money market instruments,
then, upon written notice (which notice shall be signed by an officer of that
Class M Noteholder with knowledge of and responsibility for such matters and
shall set forth in reasonable detail the basis for requesting the amounts) from
such Class M Noteholder to Servicer, such Class M Noteholder shall be entitled
to receive additional amounts in the amount of such excess (each, a “Class M
Breakage Payment”) on the Distribution Date on or after the date such
distribution of principal is made with respect to that Class M Funding Tranche,
so long as such written notice is received not later than noon, New York City
time, on the Transfer Date related to such Distribution Date. For purposes of
calculations under this paragraph, any payment received by a Class M Noteholder
later than noon, New York City time, on any day shall be deemed to have been
received on the next day.
 
Section 5.3                      Determination of Class A Monthly Principal,
Class M Monthly Principal, Class B Monthly Principal and Class C Monthly
Principal.
 
(a)           The amount of monthly principal (the “Class A Monthly Principal”)
to be transferred from the Principal Account with respect to the Class A Notes
(i) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in
 

 
27

--------------------------------------------------------------------------------

 



 
which the Controlled Amortization Period begins (unless an Early Amortization
Period shall have commenced prior to the end of the Monthly Period immediately
preceding such Transfer Date), shall be equal to the least of (w) the Class A
Pro Rata Percentage of the Available Principal Collections on deposit in the
Principal Account with respect to such Transfer Date, (x) the Class A Pro Rata
Percentage of the Controlled Payment Amount for such Transfer Date, (y) the
Collateral Amount (after taking into account any adjustments to be made on such
Transfer Date and the related Distribution Date pursuant to Sections 5.5 and
5.6), and (z) the Class A Principal Balance, and (ii) on each Transfer Date,
beginning with the Transfer Date in the Monthly Period following the Monthly
Period in which the Early Amortization Period begins, shall be equal to the
least of (x) the Available Principal Collections on deposit in the Principal
Account with respect to such Transfer Date, (y) the Collateral Amount (after
taking into account any adjustments to be made on such Transfer Date and the
related Distribution Date pursuant to Sections 5.5 and 5.6), and (z) the Class A
Principal Balance.
 
(b)           The amount of monthly principal (the “Class M Monthly Principal”)
to be transferred from the Principal Account with respect to the Class M Notes
(i) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Controlled Amortization Period
begins (unless an Early Amortization Period shall have commenced prior to the
end of the Monthly Period immediately preceding such Transfer Date), shall be
equal to the least of (w) the Class M Pro Rata Percentage of the Available
Principal Collections on deposit in the Principal Account with respect to such
Transfer Date, (x) the Class M Pro Rata Percentage of the Controlled Payment
Amount for such Transfer Date, (y) the Collateral Amount (after taking into
account any adjustments to be made on such Transfer Date and the related
Distribution Date pursuant to Sections 5.5 and 5.6 and the payment of Class A
Monthly Principal), and (z) the Class M Principal Balance, and (ii) on each
Transfer Date, beginning with the Transfer Date in the Monthly Period following
the Monthly Period in which the Early Amortization Period begins, shall be equal
to the least of (x) the excess of the Available Principal Collections on deposit
in the Principal Account with respect to such Transfer Date over the portion of
such Available Principal Collections applied to Class A Monthly Principal on
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of the Class A Monthly
Principal), and (z) the Class M Principal Balance.
 
(c)           The amount of monthly principal (the “Class B Monthly Principal”)
to be transferred from the Principal Account with respect to the Class B Notes
(i) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Controlled Amortization Period
begins (unless an Early Amortization Period shall have commenced prior to the
end of the Monthly Period immediately preceding such Transfer Date), shall be
equal to the least of (w) the Class B Pro Rata Percentage of the Available
Principal Collections on deposit in the Principal Account with respect to such
Transfer Date, (x) the Class B Pro Rata Percentage of the Controlled Payment
Amount for such Transfer Date, (y) the Collateral Amount (after taking into
account any adjustments to be made on such Transfer Date and the related
Distribution Date pursuant to Sections 5.5 and 5.6 and the payment of Class A
Monthly Principal and Class M Monthly Principal), and (z) the Class B Principal
Balance, and (ii) on each Transfer Date, beginning with the Transfer Date in the
Monthly Period following the Monthly Period in which the Early Amortization
Period begins, shall be equal to
 

 
28

--------------------------------------------------------------------------------

 



 
the least of (x) the excess of the Available Principal Collections on deposit in
the Principal Account with respect to such Transfer Date over the portion of
such Available Principal Collections applied to Class A Monthly Principal and
Class M Monthly Principal on such Transfer Date, (y) the Collateral Amount
(after taking into account any adjustments to be made on such Transfer Date and
the related Distribution Date pursuant to Sections 5.5 and 5.6 and the payment
of Class A Monthly Principal and Class M Monthly Principal), and (z) the Class B
Principal Balance.
 
(d)           The amount of monthly principal (the “Class C Monthly Principal”)
to be transferred from the Principal Account with respect to the Class C Notes
(i) on each Transfer Date, beginning with the Transfer Date in the Monthly
Period following the Monthly Period in which the Controlled Amortization Period
begins (unless an Early Amortization Period shall have commenced prior to the
end of the Monthly Period immediately preceding such Transfer Date) shall be
equal to the least of (w) the Class C Pro Rata Percentage of the Available
Principal Collections on deposit in the Principal Account with respect to such
Transfer Date, (x) the Class C Pro Rata Percentage of the Controlled Payment
Amount for such Transfer Date, (y) the Collateral Amount (after taking into
account any adjustments to be made on such Transfer Date and the related
Distribution Date pursuant to Sections 5.5 and 5.6 and the payment of Class A
Monthly Principal, Class M Monthly Principal and Class B Monthly Principal), and
(z) the Class C Principal Balance, and (ii) on each Transfer Date, beginning
with the Transfer Date in the Monthly Period following the Monthly Period in
which the Early Amortization Period begins, shall be equal to the least of (x)
the excess of the Available Principal Collections on deposit in the Principal
Account with respect to such Transfer Date over the portion of such Available
Principal Collections applied to Class A Monthly Principal, Class M Monthly
Principal and Class B Monthly Principal, (y) the Collateral Amount (after taking
into account any adjustments to be made on such Transfer Date and the related
Distribution Date pursuant to Sections 5.5 and 5.6 and the payment of Class A
Monthly Principal, Class M Monthly Principal and Class B Monthly Principal), and
(z) the Class C Principal Balance.
 
Section 5.4                      Application of Available Finance Charge
Collections and Available Principal Collections.  On or before each Transfer
Date, the Servicer shall instruct the Indenture Trustee in writing (which
writing shall be substantially in the form of Exhibit B) to withdraw and the
Indenture Trustee, acting in accordance with such instructions, shall withdraw
on such Transfer Date or related Distribution Date, as applicable, to the extent
of available funds, the amount required to be withdrawn from the Finance Charge
Account, the Principal Account, the Principal Funding Account and the
Distribution Account as follows:
 
(a)           On each Transfer Date, an amount equal to the Available Finance
Charge Collections with respect to the related Distribution Date will be
distributed or deposited in the following priority:
 
(i)           an amount equal to the unpaid Class A Monthly Interest for such
Distribution Date shall be deposited by Servicer or the Indenture Trustee into
the Distribution Account for distribution to the Class A Noteholders in
accordance with Section 6.2;
 

 
29

--------------------------------------------------------------------------------

 



 
(ii)           an amount equal to the unpaid Class A Non-Use Fee, if any, not
paid by the Transferor pursuant to the Class A Note Purchase Agreement for the
related Distribution Period plus any Class A Non-Use Fee due but not paid to the
Class A Noteholders on any prior Distribution Date and an amount equal to the
Class A Additional Amounts, if any, for the related Distribution Period plus any
Class A Additional Amounts due but not paid to the Class A Noteholders on any
prior Distribution Date shall be deposited by Servicer or the Indenture Trustee
into the Distribution Account for distribution to the Class A Noteholders in
accordance with Section 6.2; provided, that the amounts distributed pursuant to
this clause 5.4(a)(ii) shall not exceed 0.50% of the Weighted Average Collateral
Amount over the Distribution Period;
 
(iii)           an amount equal to the Noteholder Servicing Fee for such
Transfer Date, plus the amount of any Noteholder Servicing Fee previously due
but not distributed to the Servicer on a prior Transfer Date, shall be
distributed to the Servicer;
 
(iv)           an amount equal to the unpaid Class M Monthly Interest for such
Distribution Date shall be deposited by Servicer or the Indenture Trustee into
the Distribution Account for distribution to the Class M Noteholders in
accordance with Section 6.2;
 
(v)           an amount equal to the unpaid Class M Non-Use Fee, if any, not
paid by the Transferor pursuant to the Class M Note Purchase Agreement for the
related Distribution Period plus any Class M Non-Use Fee due but not paid to the
Class M Noteholders on any prior Distribution Date and an amount equal to the
Class M Additional Amounts, if any, for the related Distribution Period plus any
Class M Additional Amounts due but not paid to the Class M Noteholders on any
prior Distribution Date shall be deposited by Servicer or the Indenture Trustee
into the Distribution Account for distribution to the Class M Noteholders in
accordance with Section 6.2; provided, that the amounts distributed pursuant to
this clause 5.4(a)(v) shall not exceed 0.50% of the Weighted Average Collateral
Amount over the Distribution Period;
 
(vi)           an amount equal to Class B Monthly Interest for such Distribution
Date, plus any Class B Deficiency Amount, plus the amount of any Class B
Additional Interest for such Distribution Date, plus the amount of any Class B
Additional Interest previously due but not distributed to Class B Noteholders on
a prior Distribution Date shall be deposited by the Servicer or Indenture
Trustee into the Distribution Account;
 
(vii)           an amount equal to Class C Monthly Interest for such
Distribution Date, plus any Class C Deficiency Amount, plus the amount of any
Class C Additional Interest for such Distribution Date, plus the amount of any
Class C Additional Interest previously due but not distributed to Class C
Noteholders on a prior Distribution Date shall be deposited by the Servicer or
Indenture Trustee into the Distribution Account;
 
(viii)           an amount equal to the Aggregate Investor Default Amount and
any Investor Uncovered Dilution Amount for such Distribution Date shall be
treated as a
 

 
30

--------------------------------------------------------------------------------

 



 
portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date to the extent
needed to pay Monthly Principal on the related Distribution Date;
 
(ix)           an amount equal to the sum of the aggregate amount of Investor
Charge-Offs and the amount of Reallocated Principal Collections which have not
been previously reimbursed pursuant to this clause (ix) shall be treated as a
portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date to the extent
needed to pay Monthly Principal on the related Distribution Date;
 
(x)           an amount equal to the excess, if any, of the Required Cash
Collateral Amount over the Available Cash Collateral Amount shall be deposited
into the Cash Collateral Account;
 
(xi)           any amounts not distributed pursuant to clause 5.4(a)(ii) because
of the proviso in such clause shall be withdrawn from the Finance Charge Account
and deposited into the Distribution Account for distribution to the Class A
Noteholders;
 
(xii)           any amounts not distributed pursuant to clause 5.4(a)(v) because
of the proviso in such clause shall be withdrawn from the Finance Charge Account
and deposited into the Distribution Account for distribution to the Class M
Noteholders; and
 
(xiii)           the balance, if any, will constitute a portion of Excess
Finance Charge Collections for such Distribution Date.
 
(b)           During the Revolving Period, an amount equal to the Available
Principal Collections for the related Monthly Period will be treated as Shared
Principal Collections and applied in accordance with Section 8.5 of the
Indenture.
 
(c)           On each Transfer Date with respect to the Controlled Amortization
Period or the Early Amortization Period, an amount equal to the Available
Principal Collections for the related Monthly Period shall be distributed or
deposited in the following order of priority:
 
(i)           an amount equal to the Class A Monthly Principal for such Transfer
Date shall be deposited into the Distribution Account on such Transfer Date and
on each subsequent Transfer Date for payment to the Class A Noteholders on the
related Distribution Date until the Class A Principal Balance has been paid in
full;
 
(ii)           an amount equal to the Class M Monthly Principal for such
Transfer Date shall be deposited into the Distribution Account on such Transfer
Date and on each subsequent Transfer Date for payment to the Class M Noteholders
on the related Distribution Date until the Class M Principal Balance has been
paid in full;
 
(iii)           an amount equal to the Class B Monthly Principal for such
Transfer Date shall be deposited into the Distribution Account on such Transfer
Date and on each
 

 
31

--------------------------------------------------------------------------------

 



 
subsequent Transfer Date for payment to the Class B Noteholders on the related
Distribution Date until the Class B Principal Balance has been paid in full;
 
(iv)           an amount equal to the Class C Monthly Principal, if any, shall
be deposited into the Distribution Account on such Transfer Date and on each
subsequent Transfer Date for payment to the Class C Noteholders on the related
Distribution Date until the Class C Principal Balance has been paid in full;
 
(v)           the balance shall be treated as Shared Principal Collections and
applied in accordance with Section 8.5 of the Indenture.
 
(d)           On each Distribution Date, the Indenture Trustee shall pay in
accordance with Section 6.2 to the Class A Noteholders from the Distribution
Account, the amount deposited into the Distribution Account pursuant to clauses
5.4(a)(i), (ii) and (xi) on the preceding Transfer Date, to the Class M
Noteholders from the Distribution Account, the amount deposited into the
Distribution Account pursuant to clauses 5.4(a)(iv),(v) and (xii) on the
preceding Transfer Date, to the Class B Noteholders from the Distribution
Account, the amount deposited into the Distribution Account pursuant to clauses
5.4(a)(vi) on the preceding Transfer Date and to the Class C Noteholders from
the Distribution Account, the amount deposited into the Distribution Account
pursuant to clause 5.4(a)(vii).
 
Section 5.5                      Investor Charge-Offs.  On each Determination
Date, the Servicer shall calculate the Aggregate Investor Default Amount and any
Investor Uncovered Dilution Amount for the related Distribution Date.  If, on
any Distribution Date, the sum of the Aggregate Investor Default Amount and any
Investor Uncovered Dilution Amount for such Distribution Date exceeds the sum of
the amount of Available Finance Charge Collections and the amount withdrawn from
the Cash Collateral Account allocated with respect thereto pursuant to 5.10(c)
with respect to such Distribution Date, the Collateral Amount will be reduced
(but not below zero) by the amount of such excess (such reduction, an “Investor
Charge-Off”).
 
Section 5.6                      Reallocated Principal Collections.  On each
Transfer Date, the Servicer shall apply, or shall instruct the Indenture Trustee
in writing to apply, Investor Principal Collections with respect to that
Transfer Date, to fund any deficiency pursuant to and in the priority set forth
in clauses 5.4(a)(i) through (vi) after giving effect to any withdrawal from the
Cash Collateral Account to cover such payments.  On each Transfer Date, the
Collateral Amount shall be reduced by the amount of Reallocated Principal
Collections for such Transfer Date.
 
Section 5.7                      Excess Finance Charge Collections.  Series
2009-VFN shall be an Excess Allocation Series with respect to Group One
only.  Subject to Section 8.6 of the Indenture, Excess Finance Charge
Collections with respect to the Excess Allocation Series in Group One for any
Transfer Date will be allocated to Series 2009-VFN in an amount equal to the
product of (x) the aggregate amount of Excess Finance Charge Collections with
respect to all the Excess Allocation Series in Group One for such Distribution
Date and (y) a fraction, the numerator of which is the Finance Charge Shortfall
for Series 2009-VFN for such Distribution Date and the denominator of which is
the aggregate amount of Finance Charge Shortfalls for all the Excess Allocation
Series in Group One for such Distribution Date.  The “Finance Charge Shortfall”
for Series 2009-VFN for any Distribution Date will be equal to the excess, if
any, of (a) the full
 

 
32

--------------------------------------------------------------------------------

 



 
amount required to be paid, without duplication, pursuant to clauses 5.4(a)(i)
through (xii) on such Distribution Date over (b) the Available Finance Charge
Collections with respect to such Distribution Date (excluding any portion
thereof attributable to Excess Finance Charge Collections).
 
Section 5.8                      Shared Principal Collections.  Subject to
Section 8.5 of the Indenture, Shared Principal Collections allocable to Series
2009-VFN on any Transfer Date shall equal the product of (i) the aggregate
amount of Shared Principal Collections with respect to all Principal Sharing
Series for such Transfer Date and (ii) a fraction, the numerator of which is the
Principal Shortfall for Series 2009-VFN for such Transfer Date and the
denominator of which is the aggregate amount of Principal Shortfalls for all the
Series which are Principal Sharing Series for such Transfer Date.  The
“Principal Shortfall” for Series 2009-VFN for any Transfer Date shall equal, the
excess, if any, of the sum of any Optional Amortization Amounts, Class A Monthly
Principal, Class M Monthly Principal, Class B Monthly Principal and Class C
Monthly Principal with respect to such Transfer Date over the amount of
Available Principal Collections for such Transfer Date (excluding any portion
thereof attributable to Shared Principal Collections).
 
Section 5.9                      Certain Series Accounts.
 
(a)           The Indenture Trustee shall establish and maintain with an
Eligible Institution, which may be the Indenture Trustee in the name of the
Trust, on behalf of the Trust, for the benefit of the Noteholders, three
segregated trust accounts with such Eligible Institution (the “Finance Charge
Account”, the “Principal Account” and the “Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2009-VFN Noteholders.  The Indenture Trustee shall possess
all right, title and interest in all funds on deposit from time to time in the
Finance Charge Account, the Principal Account and the Distribution Account and
in all proceeds thereof.  The Finance Charge Account, the Principal Account and
the Distribution Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2009-VFN Noteholders.  If at any
time the institution holding the Finance Charge Account, the Principal Account
and the Distribution Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days, establish a new Finance Charge Account, a new Principal
Account and a new Distribution Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Finance Charge Account, new Principal Account and new Distribution
Account.  The Indenture Trustee, at the written direction of the Servicer, shall
make withdrawals from the Finance Charge Account, the Principal Account and the
Distribution Account from time to time, in the amounts and for the purposes set
forth in this Indenture Supplement.  Indenture Trustee at all times shall
maintain accurate records reflecting each transaction in the Finance Charge
Account, the Principal Account and the Distribution Account.
 
(b)           Funds on deposit in the Finance Charge Account, the Principal
Account and the Distribution Account, from time to time shall be invested and
reinvested at the direction of the Servicer by the Indenture Trustee in Eligible
Investments that will mature so that such funds will be available for withdrawal
on or prior to the following Transfer Date.  The Servicer shall give a
 

 
33

--------------------------------------------------------------------------------

 



 
written standing instruction for such investments, and amounts in such accounts
will not be invested if the Servicer fails to give such instructions to the
Indenture Trustee.
 
(c)           Section 6.14 of the Indenture shall apply to the Series Accounts.
 
Section 5.10                      Cash Collateral Account.
 
(a)           The Indenture Trustee shall establish and maintain with an
Eligible Institution, which may be the Indenture Trustee in the name of the
Trust, on behalf of the Trust, for the benefit of the Series 2009-VFN
Noteholders, a segregated trust account (the “Cash Collateral Account”), bearing
a designation clearly indicating that the funds deposited therein are held for
the benefit of the Series 2009-VFN Noteholders.  The Indenture Trustee shall
possess all right, title and interest in all funds on deposit from time to time
in the Cash Collateral Account and in all proceeds thereof.  The Cash Collateral
Account shall be under the sole dominion and control of the Indenture Trustee
for the benefit of the Series 2009-VFN Noteholders.  If at any time the
institution holding the Cash Collateral Account ceases to be an Eligible
Institution, the Transferor shall notify the Indenture Trustee, and the
Indenture Trustee upon being notified (or the Servicer on its behalf) shall,
within ten (10) Business Days, establish a new Cash Collateral Account meeting
the conditions specified above with an Eligible Institution, and shall transfer
any cash or any investments to such new Cash Collateral Account.
 
(b)           Funds on deposit in the Cash Collateral Account shall be invested
at the written direction of the Servicer by the Indenture Trustee in Eligible
Investments.  The Servicer shall give a written standing instruction for such
investments, and amounts in such account will not be invested if the Servicer
fails to give such instructions to the Indenture Trustee.  Funds on deposit in
the Cash Collateral Account on any Transfer Date, after giving effect to any
withdrawals from the Cash Collateral Account on such Transfer Date, shall be
invested in such investments that will mature so that such funds will be
available for withdrawal on or prior to the following Transfer Date.
 
On each Transfer Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Transfer Date on funds on deposit in the
Cash Collateral Account shall be retained in the Cash Collateral Account (to the
extent that the Available Cash Collateral Account Amount is less than the
Required Cash Collateral Account Amount) and the balance, if any, shall be
deposited into the Finance Charge Account and included in Available Finance
Charge Collections for such Transfer Date.  For purposes of determining the
availability of funds or the balance in the Cash Collateral Account for any
reason under this Indenture Supplement, except as otherwise provided in the
preceding sentence, interest and earnings on such funds shall be deemed not to
be available or on deposit.
 
(c)           On each Determination Date, Servicer shall calculate the amount
(the “Required Draw Amount”) by which the sum of the amounts required to be
distributed pursuant to clauses 5.4(a)(i) through (viii) with respect to the
related Transfer Date exceeds the amount of Available Finance Charge Collections
with respect to the related Monthly Period.  If the Required Draw Amount for any
Transfer Date is greater than zero, Servicer shall give written notice to the
Indenture Trustee of such positive Required Draw Amount on the related
Determination Date.  On the related Transfer Date, the Required Draw Amount, if
any, up to the
 

 
34

--------------------------------------------------------------------------------

 



 
Available Cash Collateral Amount, the Servicer shall direct the Indenture
Trustee in writing to withdraw from the Cash Collateral Account and distributed
to fund any deficiency pursuant to clauses 5.4(a)(i) through (viii) (in the
order of priority set forth in subsection 5.4(a)).
 
(d)           On the Amendment Date, the Indenture Trustee shall withdraw all
funds on deposit in the Cash Collateral Account and shall distribute such amount
to the Transferor.  If, after giving effect to all deposits to and withdrawals
from the Cash Collateral Account with respect to any Transfer Date, the amount
on deposit in the Cash Collateral Account exceeds the Required Cash Collateral
Amount, the Indenture Trustee acting in accordance with the instructions of the
Servicer, shall withdraw an amount equal to such excess from the Cash Collateral
Account and distribute such amounts remaining after application pursuant to
subsection 5.10(c) to the Transferor.
 
Section 5.11                      Investment Instructions.  Any investment
instructions required to be given to the Indenture Trustee pursuant to the terms
hereof must be given in the form of a written standing instruction to the
Indenture Trustee no later than 11:00 a.m., New York City time, on the date such
investment is to be made.  In the event the Indenture Trustee receives such
investment instruction later than such time, the Indenture Trustee may, but
shall have no obligation to, make such investment.  In the event the Indenture
Trustee is unable to make an investment required in an investment instruction
received by the Indenture Trustee after 11:00 a.m., New York City time, on such
day, such investment shall be made by the Indenture Trustee on the next
succeeding Business Day.  In no event shall the Indenture Trustee be liable for
any investment not made pursuant to investment instructions received after 11:00
a.m., New York City time, on the day such investment is requested to be
made.  If investment instructions are not given with respect to funds in any
Accounts, such funds shall remain uninvested until instructions are delivered to
the Indenture Trustee in accordance with the terms hereof.
 
Section 5.12                      Determination of LIBOR.
 
(a)           On each LIBOR Determination Date in respect of a Distribution
Period, the Indenture Trustee shall determine LIBOR on the basis of the rate for
deposits in United States dollars for a period of the Designated Maturity which
appears on the Designated LIBOR Page as of 11:00 a.m., London time, on such
date.  If such rate does not appear on the Designated LIBOR Page, the rate for
that Distribution Period Determination Date shall be determined on the basis of
the rates at which deposits in United States dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on that day to prime
banks in the London interbank market for a period of the Designated
Maturity.  The Indenture Trustee shall request the principal London office of
each of the Reference Banks to provide a quotation of its rate.  If at least two
(2) such quotations are provided, the rate for that Distribution Period shall be
the arithmetic mean of the quotations.  If fewer than two (2) quotations are
provided as requested, the rate for that Distribution Period will be the
arithmetic mean of the rates quoted by major banks in New York City, selected by
the Servicer, at approximately 11:00 a.m., New York City time, on that day for
loans in United States dollars to leading European banks for a period of the
Designated Maturity.  LIBOR for the first Distribution Period will be determined
by straight-line interpolation, based on the actual number of days in such
Distribution Period from the date of the initial Class A Incremental Funding to
but excluding November 16, 2009, between two rates
 

 
35

--------------------------------------------------------------------------------

 



 
determined in accordance with the preceding paragraph, one of which will be
determined for a maturity of one month and one of which will be determined for a
maturity of two months.
 
(b)           LIBOR that may be applicable to the then current and the
immediately preceding Distribution Periods may be obtained by telephoning the
Indenture Trustee at its corporate trust office at (800) 934-6802 or such other
telephone number as shall be designated by the Indenture Trustee for such
purpose by prior written notice by the Indenture Trustee to each Series 2009-VFN
Noteholder from time to time.
 
(c)           On each LIBOR Determination Date, the Indenture Trustee shall send
to the Servicer by facsimile transmission or electronic mail, notification of
LIBOR for the following Distribution Period.
 
ARTICLE VI.
 
Delivery of Series 2009-VFN Notes; Distributions; Reports to Series 2009-VFN
Noteholders
 
Section 6.1                      Delivery and Payment for the Series 2009-VFN
Notes.
 
The Issuer shall execute and issue, and the Indenture Trustee shall
authenticate, the Series 2009-VFN Notes in accordance with Section 2.3 of the
Indenture.  The Indenture Trustee shall deliver the Series 2009-VFN Notes to or
upon the written order of the Trust when so authenticated.
 
Section 6.2                      Distributions.
 
(a)           On each Distribution Date, the Indenture Trustee shall distribute
to each Class A Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class A Noteholder’s portion
(determined in accordance with Article V) of the amounts on deposit in the
Distribution Account that are allocated and available on such Distribution Date
and as are payable to the Class A Noteholders pursuant to this Indenture
Supplement.
 
(b)           On each Distribution Date, the Indenture Trustee shall distribute
to each Class M Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class M Noteholder’s portion
(determined in accordance with Article V) of the amounts on deposit in the
Distribution Account that are allocated and available on such Distribution Date
and as are payable to the Class M Noteholders pursuant to this Indenture
Supplement.
 
(c)           On each Distribution Date, the Indenture Trustee shall distribute
to each Class B Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class B Noteholder’s pro rata
share of the amounts on deposit in the Distribution Account that are allocated
and available on such Distribution Date and as are payable to the Class B
Noteholders pursuant to this Indenture Supplement.
 
(d)           On each Distribution Date, the Indenture Trustee shall distribute
to each Class C Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the
 

 
36

--------------------------------------------------------------------------------

 



 
Indenture) such Class C Noteholder’s pro rata share of the amounts on deposit in
the Distribution Account that are allocated and available on such Distribution
Date and as are payable to the Class C Noteholders pursuant to this Indenture
Supplement.
 
(e)           On each Distribution Date, if a shortfall in the amount of
Available Finance Charge Collections available for distribution in accordance
with any payment priority in clauses 5.4(a)(i), (ii) and (xi) exists, the
Available Finance Charge Collections for such payment priority shall be
allocated (a) ratably to each Class A Ownership Group based on its respective
Class A Ownership Group Percentage and (b) any Available Finance Charge
Collections allocated pursuant to clause (a) to any Class A Ownership Group in
excess of the amount owed to such Class A Ownership Group for the related
payment priority shall be reallocated to each Class A Ownership Group that has a
remaining shortfall in the Available Finance Charge Collections allocated to it
pursuant to clause (a) in order to cover the amount owed to such Class A
Ownership Group for the related payment priority, which reallocation shall be
made ratably in accordance with the portion of the Note Principal Balances of
all remaining Class A Ownership Groups represented by the Note Principal Balance
of each such remaining Class A Ownership Group.
 
(f)           On each Distribution Date, if a shortfall in the amount of
Available Finance Charge Collections available for distribution in accordance
with any payment priority in clauses 5.4(a)(iv), (v) and (xii) exists, the
Available Finance Charge Collections for such payment priority shall be
allocated (a) ratably to each Class M Ownership Group based on its respective
Class M Ownership Group Percentage and (b) any Available Finance Charge
Collections allocated pursuant to clause (a) to any Class M Ownership Group in
excess of the amount owed to such Class M Ownership Group for the related
payment priority shall be reallocated to each Class M Ownership Group that has a
remaining shortfall in the Available Finance Charge Collections allocated to it
pursuant to clause (a) in order to cover the amount owed to such Class M
Ownership Group for the related payment priority, which reallocation shall be
made ratably in accordance with the portion of the Note Principal Balances of
all remaining Class M Ownership Groups represented by the Note Principal Balance
of each such remaining Class M Ownership Group.
 
(g)           The distributions to be made pursuant to this Section 6.2 are
subject to the provisions of Sections 2.6, 6.1 and 7.1 of the Transfer and
Servicing Agreement, Section 11.2 of the Indenture and Section 7.1 of this
Indenture Supplement.
 
(h)           All payments set forth herein shall be made by wire transfer of
immediately available funds, provided that the Paying Agent, not less than five
Business Days prior to the Record Date relating to the first distribution to
such Series 2009-VFN Noteholder, has been furnished with appropriate wiring
instructions in writing.
 
Section 6.3                      Reports and Statements to Series 2009-VFN
Noteholders.
 
(a)           On each Distribution Date, the Indenture Trustee shall make
available to each Series 2009-VFN Noteholder via its website
(www.usbank.com/abs) a statement substantially in the form of Exhibit C prepared
by the Servicer.
 

 
37

--------------------------------------------------------------------------------

 



 
(b)           Not later than the second Business Day preceding each Distribution
Date, the Servicer shall deliver to the Owner Trustee and the Indenture Trustee
(i) a statement substantially in the form of Exhibit B prepared by the Servicer
and (ii)  a certificate of an Authorized Officer substantially in the form of
Exhibit D; provided that the Servicer may amend the form of Exhibit B from time
to time, with the prior written consent of the Indenture Trustee.
 
(c)           A copy of each statement or certificate provided pursuant to
paragraph (a) or (b) may be obtained by any Series 2009-VFN Noteholder by a
request in writing to the Servicer.
 
(d)           On or before January 31 of each calendar year, beginning with
January 31, 2010, the Indenture Trustee shall furnish or cause to be furnished
to each Person who at any time during the preceding calendar year was a Series
2009-VFN Noteholder, a statement prepared by the Servicer containing the
information which is required to be contained in the statement to Series
2009-VFN Noteholders, as set forth in paragraph (a) above, aggregated for such
calendar year or the applicable portion thereof during which such Person was a
Series 2009-VFN Noteholder, together with other information as is required to be
provided by an issuer of indebtedness under the Code.
 
ARTICLE VII.
 
Series 2009-VFN Early Amortization Events
 
Section 7.1                      Series 2009-VFN Early Amortization Events.  If
any one of the following events shall occur with respect to the Series 2009-VFN
Notes:
 
(a)           failure on the part of Transferor or the Issuer (i) to make any
payment or deposit required to be made by it by the terms of the Transfer and
Servicing Agreement, the Class A Note Purchase Agreement, the Class M Note
Purchase Agreement, the Indenture or this Indenture Supplement on or before the
date occurring five (5) Business Days after the date such payment or deposit is
required to be made therein or herein or (ii) duly to observe or perform in any
material respect any other of its covenants or agreements set forth in the
Transfer and Servicing Agreement, the Class A Note Purchase Agreement, the Class
M Note Purchase Agreement, the Indenture or this Indenture Supplement, which
failure has a material adverse effect on the Series 2009-VFN Noteholders and
which continues unremedied for a period of thirty (30) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Transferor by the Indenture Trustee, or to the Transferor
and the Indenture Trustee by any Holder of the Series 2009-VFN Notes;
 
(b)           any representation or warranty made by Transferor or the Issuer,
in the Transfer and Servicing Agreement, the Class A Note Purchase Agreement,
the Class M Note Purchase Agreement, the Indenture or the Indenture Supplement
or any information contained in a computer file or microfiche list required to
be delivered by it pursuant to Section 2.1 or subsection 2.6(c) of the Transfer
and Servicing Agreement shall prove to have been incorrect in any material
respect when made or when delivered, which continues to be incorrect in any
material respect for a period of thirty (30) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given to the Transferor by the Indenture Trustee, or to the Transferor and
the Indenture Trustee by any Holder of the Series
 

 
38

--------------------------------------------------------------------------------

 



 
2009-VFN Notes and as a result of which the interests of the Series 2009-VFN
Noteholders are materially and adversely affected for such period; provided,
however, that a Series 2009-VFN Early Amortization Event pursuant to this
subsection 7.1(b) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement;
 
(c)           as of any date of determination, the Quarterly Excess Spread
Percentage is less than 2%;
 
(d)           a failure by Transferor to convey Receivables in Additional
Accounts or Participations to the Receivables Trust within five (5) Business
Days after the day on which it is required to convey such Receivables pursuant
to subsection 2.6(b) of the Transfer and Servicing Agreement, provided that such
failure shall not give rise to an Early Amortization Event if, prior to the date
on which such conveyance was required to be completed, Transferor causes a
reduction in the principal balance of any Variable Interest to occur, so that,
after giving effect to that reduction (i) the Transferor Amount is not less than
the Minimum Transferor Amount and (ii) the sum of the aggregate amount of
Principal Receivables plus amounts on deposit in the Excess Funding Account is
not less than the Required Principal Balance;
 
(e)           any Servicer Default shall occur which would have a material
adverse effect on the Series 2009-VFN Holders (which determination shall be made
without reference to whether any funds are available under the Cash Collateral
Account);
 
(f)           the Class A Note Principal Balance shall not be paid in full on
the Class A Scheduled Final Payment Date;
 
(g)           the Class M Note Principal Balance shall not be paid in full on
the Class M Scheduled Final Payment Date;
 
(h)           at any time that the Required Cash Collateral Amount has been
greater than zero for three or more consecutive Monthly Periods immediately
following the Monthly Period in which a Required Cash Collateral Amount Trigger
Date occurs, the Available Cash Collateral Amount shall be less than the
Required Cash Collateral Amount;
 
(i)           as of any date of determination, the Quarterly Payment Rate
Percentage shall be less than 8.0%;
 
(j)           a Change in Control has occurred;
 
(k)           as on any Determination Date, the percentage equivalent of a
fraction (A) the numerator of which is the sum of (1) the aggregate Principal
Receivables outstanding that have remained unpaid more than 60 days after their
contractual due date as of the end of the related Monthly Period plus (2) the
aggregate of the Default Amounts for all Accounts that became Defaulted Accounts
during the related Monthly Period and (B) the denominator of which is the total
Principal Receivables as of the end of the related Monthly Period is  greater
than 8.0%;
 

 
39

--------------------------------------------------------------------------------

 



 
(l)           the Pension Benefit Guaranty Corporation shall file notice of a
lien pursuant to Section 4068 of the Employee Retirement Income Security Act of
1974, with regard to any of the assets of WFCB, which lien shall secure a
liability in excess of $10,000,000 and shall not have been released within 40
days; or
 
(m)           a default shall have occurred and be continuing under any
instrument or agreement evidencing or securing indebtedness for borrowed money
of WFCB in excess of $10,000,000 which default (i) is a default in payment of
any principal or interest on such indebtedness when due or within any applicable
grace period or (ii) shall have resulted in acceleration of the maturity of such
indebtedness; or
 
(n)           without limiting the foregoing, the occurrence of an Event of
Default with respect to Series 2009-VFN and acceleration of the maturity of the
Series 2009-VFN Notes pursuant to Section 5.3 of the Indenture;
 
then, in the case of any event described in subsections 7.1(a), (b), (e), (k),
(l) or (m) of this Indenture Supplement, after the applicable grace period set
forth in such Sections, two or more Holders of Outstanding Series 2009-VFN Notes
evidencing undivided interests aggregating more than 50% of the Aggregate Senior
Purchase Limit of this Series 2009-VFN by notice then given in writing to
Transferor and Servicer (and to the Indenture Trustee if given by the Holders)
may, and the Indenture Trustee at the direction of such Holders shall, declare
that an early amortization event (a “Series 2009-VFN Early Amortization Event”)
has occurred as of the date of such notice, and in the case of any event
described in subsections 7.1(c), (d), (f), (g), (h), (i), (j) or (n) of this
Indenture Supplement, a Series 2009-VFN Early Amortization Event shall occur
without any notice or other action on the part of Indenture Trustee or the
Series 2009-VFN Noteholders immediately upon the occurrence of such event.
 
In addition to the other consequences of a Series 2009-VFN Early Amortization
Event specified herein or a Trust Early Amortization Event, from and after the
occurrence of any Series 2009-VFN Early Amortization Event or a Trust Early
Amortization Event (until the same shall have been waived by all of the Series
2009-VFN Noteholders), with respect to any Account included in the Approved
Portfolios, Transferor shall no longer permit or require Merchant Adjustment
Payments  or In-Store Payments to be netted against amounts owed to Transferor
by the applicable Merchant but shall instead exercise its rights to require each
Merchant to transfer to Servicer, not later than the third Business Day
following receipt by such Merchant of any In-Store Payments or the occurrence of
any event giving rise to Merchant Adjustment Payments, an amount equal to the
sum of such In-Store Payments and Merchant Adjustment Payments. In addition, if
any bankruptcy or other insolvency proceeding has been commenced against a
Merchant, Servicer shall require that Merchant to (i) stop accepting In-Store
Payments and (ii) inform Obligors who wish to make In-Store Payments that
payment should instead be sent to Servicer, provided that Servicer shall not be
required to take such action if (x) Servicer or Trustee has been provided a
letter of credit, surety bond or other similar instrument covering collection
risk with respect to In-Store Payments and (y) each of the Series 2009-VFN
Noteholders consents to such arrangement.
 

 
40

--------------------------------------------------------------------------------

 



ARTICLE VIII.
 
Redemption of Series 2009-VFN Notes; Series Termination
 
Section 8.1                      Optional Redemption of Series 2009-VFN Notes;
Final Distributions.
 
(a)           On any Business Day occurring on or after the date on which the
outstanding principal balance of the Series 2009-VFN Notes is reduced to 10% or
less of the greatest ever Note Principal Balance, the Servicer shall have the
option to redeem the Series 2009-VFN Notes, at a purchase price equal to (i) if
such day is a Distribution Date, the Reassignment Amount for such Distribution
Date or (ii) if such day is not a Distribution Date, the Reassignment Amount for
the Distribution Date following such day.
 
(b)           Servicer shall give the Indenture Trustee at least thirty (30)
days prior written notice of the date on which Servicer intends to exercise such
optional redemption.  Not later than 12:00 noon, New York City time, on such day
Servicer shall deposit into the Collection Account in immediately available
funds the excess of the Reassignment Amount over the amount, if any, on deposit
in the Principal Account.  Such redemption option is subject to payment in full
of the Reassignment Amount.  Following such deposit into the Collection Account
in accordance with the foregoing, the Collateral Amount for Series 2009-VFN
shall be reduced to zero, and the Series 2009-VFN Noteholders shall have no
further security interest in the Receivables.  The Reassignment Amount shall be
distributed as set forth in subsection 8.1(d).
 
(c)           (i)  The amount to be paid by the Transferor with respect to
Series 2009-VFN in connection with a reassignment of Receivables to the
Transferor pursuant to subsection 2.4(e) of the Transfer and Servicing Agreement
shall equal the Reassignment Amount for the first Distribution Date following
the Monthly Period in which the reassignment obligation arises under the
Transfer and Servicing Agreement.
 
(ii)           The amount to be paid by the Transferor with respect to Series
2009-VFN in connection with a repurchase of the Notes pursuant to Section 7.1 of
the Transfer and Servicing Agreement shall equal the Reassignment Amount for the
Distribution Date of such repurchase.
 
(d)           With respect to (a) the Reassignment Amount deposited into the
Distribution Account pursuant to Section 8.1 or (b) the proceeds of any sale of
Receivables pursuant to clause 5.5(a)(iii) of the Indenture with respect to
Series 2009-VFN, the Indenture Trustee shall, in accordance with the written
direction of the Servicer, not later than 12:00 noon, New York City time, on the
related Distribution Date, make distributions of the following amounts (in the
priority set forth below and, in each case, after giving effect to any deposits
and distributions otherwise to be made on such date) in immediately available
funds:  (i) (x) the Class A Principal Balance on such Distribution Date will be
distributed to the Class A Noteholders and (y) an amount equal to the sum of (A)
Class A Monthly Interest for such Distribution Date, (B) any Class A Monthly
Interest previously due but not distributed to the Class A Noteholders on any
prior Distribution Date, will be distributed to the Class A Noteholders, (C)
Class A Non-Use Fees, if any, due and payable to the Class A Noteholders on such
Distribution Date or any prior Distribution Date and (D) Class A Additional
Amounts, if any, due and payable on such
 

 
41

--------------------------------------------------------------------------------

 



 
Distribution Date or any prior Distribution Date will be distributed to the
Class A Noteholders, (ii) (x) the Class M Principal Balance on such Distribution
Date will be distributed to the Class M Noteholders and (y) an amount equal to
the sum of (A) Class M Monthly Interest for such Distribution Date, (B) Class M
Non-Use Fees, if any, due and payable to the Class M Noteholders on such
Distribution Date or any prior Distribution Date and (C) Class M Additional
Amounts, if any, due and payable on such Distribution Date or any prior
Distribution Date will be distributed to the Class M Noteholders, (iii) (x) the
Class B Principal Balance on such Distribution Date will be distributed to the
Class B Noteholders and (y) an amount equal to the sum of (A) Class B Monthly
Interest for such Distribution Date, (B) any Class B Deficiency Amount for such
Distribution Date and (C) the amount of Class B Additional Interest, if any, for
such Distribution Date and any Class B Additional Interest previously due but
not distributed to the Class B Noteholders on any prior Distribution Date, will
be distributed to the Class B Noteholders on such Distribution Date, (iv) (x)
the Class C Principal Balance on such Distribution Date will be distributed to
the Class C Noteholders and (y) an amount equal to the sum of (A) Class C
Monthly Interest for such Distribution Date, (B) any Class C Deficiency Amount
for such Distribution Date and (C) the amount of Class C Additional Interest, if
any, for such Distribution Date and any Class C Additional Interest previously
due but not distributed to the Class C Noteholders on any prior Distribution
Date, will be distributed to the Class C Noteholders, and (v) any excess shall
be released to the Issuer.
 
Section 8.2                      Series Termination.  The right of the Series
2009-VFN Noteholders to receive payments from the Trust will terminate on the
first Business Day following the Series Termination Date.
 
ARTICLE IX.
 
Miscellaneous Provisions
 
Section 9.1                      Ratification of Indenture; Amendments.  As
supplemented by this Indenture Supplement, the Indenture is in all respects
ratified and confirmed and the Indenture as so supplemented by this Indenture
Supplement shall be read, taken and construed as one and the same
instrument.  This Indenture Supplement may be amended only by a Supplemental
Indenture entered in accordance with the terms of Section 10.1 or 10.2 of the
Indenture.  For purposes of the application of Section 10.2 to any amendment of
this Indenture Supplement, the Series 2009-VFN Noteholders shall be the only
Noteholders whose vote shall be required.
 
Section 9.2                      Counterparts.  This Indenture Supplement may be
executed in two or more counterparts, and by different parties on separate
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.
 
Section 9.3                      Notices.  Any required notice shall be made to
the addresses specified in the applicable Note Purchase Agreement with respect
to the Series 2009-VFN Noteholders.
 
Section 9.4                      Form of Delivery of the Series 2009-VFN
Notes.  The Class A Notes, the Class M Notes, the Class B Notes and the Class C
Notes shall be Definitive Notes and initially shall be registered in the Note
Register in the name of the initial purchasers of such Notes identified in the
Note Purchase Agreements.
 

 
42

--------------------------------------------------------------------------------

 



 
Section 9.5                      GOVERNING LAW.  THIS INDENTURE SUPPLEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
Section 9.6                      Limitation of Liability.  Notwithstanding any
other provision herein or elsewhere, this Agreement has been executed and
delivered by BNY Mellon Trust of Delaware, not in its individual capacity, but
solely in its capacity as Owner Trustee of the Trust.  Nothing herein contained
shall be construed as creating any liability on BNY Mellon Trust of Delaware,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any person claiming by, through or under the parties
hereto, and in no event shall BNY Mellon Trust of Delaware in its individual
capacity have any liability in respect of the representations, warranties, or
obligations of the Trust hereunder or under any other document, as to all of
which recourse shall be had solely to the assets of the Trust, and for all
purposes of this Agreement and each other document, the Owner Trustee (as such
or in its individual capacity) shall be subject to, and entitled to the benefits
of, the terms and provisions of the Trust Agreement.
 
Section 9.7                      Rights of the Indenture Trustee.  The Indenture
Trustee shall have herein the same rights, protections, indemnities and
immunities as specified in the Indenture.
 
Section 9.8                      Additional Provisions.  Notwithstanding
anything to the contrary in any Transaction Document, until the Series
Termination Date:
 
(a)           the Indenture Trustee shall not agree to any extension of the 60
day periods referred to in Section 2.4 or 3.3 of the Transfer and Servicing
Agreement;
 
(b)           if the percentage equivalent of a fraction (A) the numerator of
which is the total Principal Receivables relating to any one Merchant (other
than Blair Corporation, Home Shopping Network or any Merchant affiliated with
any of the foregoing) as of the end of any related Monthly Period and (B) the
denominator of which is the aggregate total Principal Receivables as of the end
of such related Monthly Period exceeds 12.5%, the Transferor shall suspend the
addition of the Automatic Additional Accounts relating to such Merchant program
until such time as such percentage is less than 12.5%;
 
(c)           if the percentage equivalent of a fraction (A) the numerator of
which is the total Principal Receivables relating to Home Shopping Network as of
the end of the related Monthly Period and (B) the denominator of which is the
aggregate total Principal Receivables as of the end of such related Monthly
Period exceeds 65.0%, the Transferor shall suspend the addition of the Automatic
Additional Accounts relating to Home Shopping Network until such time as such
percentage is less than 65.0%;
 
(d)           if the percentage equivalent of a fraction (A) the numerator of
which is the total Principal Receivables relating to Blair Corporation as of the
end of the related Monthly Period
 

 
43

--------------------------------------------------------------------------------

 



 
and (B) the denominator of which is the aggregate total Principal Receivables as
of the end of such related Monthly Period exceeds 45.0%, the Transferor shall
suspend the addition of the Automatic Additional Accounts relating to Blair
Corporation until such time as such percentage is less than 45.0%; and
 
(e)           without the consent of each Class A Noteholder, Class M Noteholder
and Class B Noteholder (which consent shall not be unreasonably withheld or
delayed), Transferor shall not (i) engage in any transaction described in
Section 4.2 of the Transfer and Servicing Agreement, (ii) designate additional
or substitute Transferors or Credit Card Originators as permitted by Section 2.9
or 2.10 of the Transfer and Servicing Agreement or (iii) increase the percentage
of Principal Receivables referred to in the proviso to clause (f) of the
definition of “Eligible Account”.
 
Section 9.9                      No Petition.  The Issuer and the Indenture
Trustee, by entering into this Indenture Supplement, and each Series 2009-VFN
Noteholder, by accepting a Series 2009-VFN Note, hereby covenant and agree that
they will not at any time institute against the Issuer, or join in any
institution against the Issuer of, any bankruptcy proceedings under any United
States federal or state bankruptcy or similar law in connection with any
obligations relating to the Series 2009-VFN Noteholders, the Indenture or this
Indenture Supplement; provided, however, that nothing herein shall prohibit the
Indenture Trustee from filing proofs of claim or otherwise participating in such
proceedings instituted by any other person.  The provisions of this Section 9.8
shall survive the termination of this Indenture Supplement.
 
Section 9.10                      Additional Requirements for Registration of
and Limitations on Transfer and Exchange of Notes.  All Transfers will be
subject to the transfer restrictions set forth on the Notes.
 
No Transfer (or purported Transfer) of a Class B Note or Class C Note (or
economic interest therein) shall be made by WFCB, the Transferor or any person
which is considered the same person as WFCB or the Transferor for U.S. Federal
income tax purposes (except to a person which is considered the same person as
WFCB for such purposes) and any such Transfer (or purported Transfer) of such
Notes shall be void ab initio unless an Opinion of Counsel is first delivered to
the Indenture Trustee to the effect that such Notes will constitute debt for
U.S. federal income tax purposes.
 
Section 9.11                      Amendments to the Indenture.  The phrase
“including all Initial Accounts and all Additional Accounts” shall be added to
the end of the first sentence in the definition of “Account” contained in Annex
A to the Indenture.  Unless the Class A Administrative Agents and Class B
Administrative Agents shall otherwise consent, no commercial account shall be an
Eligible Account and the definition of “Eligible Account” in Annex A to the
Indenture shall be modified by adding the following words at the end of clause
(a) of such definition: “and is not a commercial account”.
 
Section 9.12                      Waiver.  The Issuer, the Indenture Trustee and
the Servicer waive the requirement in Section 2.6(a) of the Transfer and
Servicing Agreement of ten days’ prior written notice of the Restart Date for
the Home Shopping Network program and waive the requirements in Section 2.6(e)
of ten Business Days’ notice of the designation of Supplemental Accounts and
 

 
44

--------------------------------------------------------------------------------

 



 
designation of Approved Portfolio contemplated by the Assignment No. 3 of
Receivables in Supplemental Accounts and Designation of Approved Portfolios,
dated as of June 1, 2012, between WFCB, the Transferor and the Issuer.
 
[SIGNATURE PAGE FOLLOWS]
 

 
45

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.
 
WORLD FINANCIAL CAPITAL MASTER NOTE TRUST,  as Issuer
 
By:  BNY Mellon Trust of Delaware, not in its individual capacity, but solely as
Owner Trustee
 
By:__/s/ Kristine K. Gullo
Name:  Kristine K. Gullo
Title:  Vice President
 
 
U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee
 
By:__/s/ Michelle Moeller
Name: Michelle Moeller
Title:   Vice President
 
 
Acknowledged and Accepted:

 
WORLD FINANCIAL CAPITAL BANK,
  as Servicer
 
By: __/s/ Ronald J. Ostler
Name: Ronald J. Ostler
Title:   President
 
 
WORLD FINANCIAL CAPITAL CREDIT COMPANY, LLC
  as Transferor
 
By:__/s/ Ronald C. Reed
Name: Ronald C. Reed
Title:   Vice President and Treasure
 
 


 

   S-1
 Second A&R Indenture Supplement
Series 2009-VFN

 
 

 
 

--------------------------------------------------------------------------------